Exhibit 10.1







JPMorgan

CREDIT AGREEMENT


dated as of


April 23, 2008


among


KIMBALL INTERNATIONAL, INC.



The Lenders Party Hereto


and


JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION
as Agent and LC Issuer

___________________________

LASALLE BANK NATIONAL ASSOCIATION,
as Syndication Agent
___________________________

J.P. MORGAN SECURITIES INC.,
as Sole Bookrunner and Sole Lead Arranger


 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

ARTICLE I. DEFINITIONS 1   1.1. Defined Terms 1   1.2. Classifications of Loan
and Borrowings 15   1.3. Terms Generally 15   1.4. Accounting Terms, GAAP 15    
                ARTICLE II. THE CREDITS 16   2.1. Commitment 16   2.2.
Determination of Dollar Amounts; Required Payments; Termination 16   2.3.
Ratable Loans 16   2.4. Types of Advances 16   2.5. Swing Line Loans 16    
2.5.1. Amount of Swing Line Loans 16     2.5.2. Borrowing Notice 17     2.5.3.
Making of Swing Line Loans 17     2.5.4. Repayment of Swing Line Loans 17   2.6.
Commitment Fee; Reductions in Aggregate Commitment 18   2.7. Minimum Amount of
Each Advance/Maximum Number of Eurocurrency Advances 18   2.8. Optional
Principal Payments 18   2.9. Method of Selecting Types and Interest Periods for
New Advances 19   2.10. Conversion and Continuation of Outstanding Advances 19  
2.11. Changes in Interest Rate, etc 20   2.12. Rates Applicable After Default 20
  2.13. Method of Payment 21   2.14. Method of Borrowing 22   2.15. Telephonic
Notices 22   2.16. Interest Payment Dates; Interest and Fee Basis 22   2.17.
Notification of Advances, Interest Rates, Prepayments and Commitment Reductions
22   2.18. Lending Installations 23   2.19. Facility LCs 23     2.19.1. Issuance
23     2.19.2. Participations 23     2.19.3. Notice 23     2.19.4. LC Fees 24  
  2.19.5. Administration; Reimbursement by Lenders 24     2.19.6. Reimbursement
by Borrower 25     2.19.7. Obligations Absolute 25     2.19.8. Actions of LC
Issuer 25     2.19.9. Indemnification 26     2.19.10. Lenders' Indemnification
26     2.19.11. Facility LC Collateral Account 27     2.19.12. Rights as a
Lender 27   2.20. Non-Receipt of Funds by the Agent 27   2.21. Replacement of
Lender 27   2.22. Increase in Aggregate Commitment 28   2.23. Amendment and
Restatement 28   2.24. Noteless Agreement; Evidence of Indebtedness 29

i

--------------------------------------------------------------------------------

 

  2.25. Market Disruption 29   2.26. Judgment Currency 30         ARTICLE III.
YIELD PROTECTION; TAXES 30   3.1. Yield Protection 30   3.2. Changes in Capital
Adequacy Regulations 31   3.3. Availability of Types of Advances 31   3.4.
Funding Indemnification 32   3.5. Taxes 32   3.6. Lender Statements; Survival of
Indemnity 33         ARTICLE IV. CONDITIONS PRECEDENT 34   4.1. Initial Credit
Extension 34   4.2. Each Credit Extension 35   4.3. Post-Closing Covenant 36    
    ARTICLE V. REPRESENTATIONS AND WARRANTIES 36   5.1. Existence and Standing
36   5.2. Authorization and Validity 36   5.3. No Conflict; Government Consent
36   5.4. Financial Statements 37   5.5. Material Adverse Change 37   5.6. Taxes
37   5.7. Litigation and Contingent Obligations 37   5.8. Subsidiaries 37   5.9.
ERISA 38   5.10. Accuracy of Information 38   5.11. Regulation U 38   5.12.
Material Agreements 38   5.13. Compliance With Laws 38   5.14. Ownership of
Properties 38   5.15. Plan Assets; Prohibited Transactions 38   5.16.
Environmental Matters 39   5.17. Investment Company Act 39   5.19.
Post-Retirement Benefits 39         ARTICLE VI. COVENANTS 39   6.1. Financial
Reporting 39   6.2. Use of Proceeds 40   6.3. Notice of Default 40   6.4.
Conduct of Business 40   6.5. Taxes 41   6.6. Insurance 41   6.7. Compliance
with Laws 41   6.8. Maintenance of Properties 41   6.9. Inspection 41   6.10.
Indebtedness 41   6.11. Merger 42   6.12. Sale of Assets 42   6.13. Investments
and Acquisitions 42   6.14. Liens 43

ii

--------------------------------------------------------------------------------

 

  6.15. Affiliates 44   6.16. Rate Management Obligations 44   6.17. Addition of
Guarantors; Addition of Pledged Stock 44   6.18. Financial Covenants 45    
6.18.1. Interest Coverage Ratio 45     6.18.2. Minimum Net Worth 45        
ARTICLE VII. DEFAULTS 45         ARTICLE VIII. ACCELERATION, WAIVERS, AMENDMENTS
AND REMEDIES 48   8.1. Acceleration; Facility LC Collateral Account 48   8.2.
Amendments 49   8.3. Preservation of Rights 49         ARTICLE IX. GENERAL
PROVISIONS 50   9.1. Survival of Representations 50   9.2. Governmental
Regulation 50   9.3. Headings 50   9.4. Entire Agreement 50   9.5. Several
Obligations; Benefits of this Agreement 50   9.6. Expenses; Indemnification 50  
9.7. Numbers of Documents 51   9.8. Accounting 51   9.9. Severability of
Provisions 51   9.10. Nonliability of Lenders/Mutual Release of Consequential
Damages 51   9.11. Confidentiality 52   9.12. Nonreliance 53   9.13. Disclosure
53   9.14. USA PATRIOT ACT NOTIFICATION 53         ARTICLE X. THE AGENT 53  
10.1. Appointment; Nature of Relationship 53   10.2. Powers 53   10.3. General
Immunity 53   10.4. No Responsibility for Loans, Recitals, etc. 54   10.5.
Action on Instructions of Lenders 54   10.6. Employment of Agents and Counsel 54
  10.7. Reliance on Documents; Counsel 54   10.8. Agent's Reimbursement and
Indemnification 55   10.9. Notice of Default 55   10.10. Rights as a Lender 55  
10.11. Lender Credit Decision 55   10.12. Successor Agent 56   10.13. Agent and
Arranger Fees 56   10.14. Delegation to Affiliates 56   10.15. Collateral
Releases 56         ARTICLE XI. SETOFF; RATABLE PAYMENTS 57   11.1. Setoff 57  
11.2. Ratable Payments 57

iii

--------------------------------------------------------------------------------

 

ARTICLE XII. BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS 57   12.1.
Successors and Assigns 57   12.2. Participations 58     12.2.1. Permitted
Participants; Effect 58     12.2.2. Voting Rights 58     12.2.3. Benefit of
Certain Provisions 58   12.3. Assignments 59     12.3.1. Permitted Assignments
59     12.3.2. Consents 59     12.3.3. Effect; Effective Date 59     12.3.4.
Register 60   12.4. Dissemination of Information 60   12.5. Tax Treatment 60    
    ARTICLE XIII. NOTICES 60   13.1. Notices; Effectiveness; Electronic
Communication 60   (i) Notices Generally 60   (ii) Electronic Communications 61
  (iii) Change of Address; Etc. 61         ARTICLE XIV. COUNTERPARTS 62   14.1.
Counterparts; Effectiveness 62   14.2. Electronic Execution of Assignments. 62  
      ARTICLE XV. CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
62   15.1. CHOICE OF LAW 62   15.2. CONSENT TO JURISDICTION 62   15.3. Service
of Process 62   15.4. WAIVER OF JURY TRIAL 63        

 

Schedule 1 Eurocurrency Payment Offices of the Agent Schedule 2 Mandatory Cost
Schedule 2.19 Existing Letters of Credit Schedule 5.7 Litigation Schedule 5.8
Subsidiaries Schedule 5.14 Ownership of Properties Schedule 6.10 Indebtedness
Schedule 6.12 Sale of Assets Schedule 6.13 Existing Investments Schedule 6.14
Liens     Exhibit A Form of Note Exhibit B Compliance Certificate Exhibit C
Assignment and Assumption Agreement

iv

--------------------------------------------------------------------------------

CREDIT AGREEMENT

        This Agreement, dated as of April 23, 2008, is among Kimball
International, Inc., the Lenders and JPMorgan Chase Bank, N.A., as LC Issuer and
as Agent. The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

        1.1 Defined Terms.

        As used in this Agreement:

        "ABR" or "Alternate Base Rate" means, for any day, a rate of interest
per annum equal to the higher of (i) the Prime Rate for such day, (ii) the Base
CD Rate in effect on such day plus 1% and (iii) the sum of the Federal Funds
Effective Rate for such day plus 1/2% per annum. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Base CD Rate or the Federal
Funds Effective Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Base CD Rate or the Federal Funds Effective
Rate, respectively.

        "ABR Advance" means an Advance which, except as otherwise provided in
Section 2.12, bears interest at the ABR.

        "ABR Loan" means a Loan which, except as otherwise provided in Section
2.12, bears interest at the ABR plus the Applicable Margin.

        "Acquisition" means any transaction, or any series of related
transactions, consummated on or after the date of this Agreement, by which the
Borrower or any of its Subsidiaries (i) acquires any going business or all or
substantially all of the assets of any firm, corporation or limited liability
company, or division thereof, whether through purchase of assets, merger or
otherwise or (ii) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the securities of a corporation which have ordinary voting
power for the election of directors (other than securities having such power
only by reason of the happening of a contingency) or a majority (by percentage
or voting power) of the outstanding ownership interests of a partnership or
limited liability company.

        "Advance" means a borrowing hereunder, (i) made by some or all of the
Lenders on the same Borrowing Date, or (ii) converted or continued by the
Lenders on the same date of conversion or continuation, consisting, in either
case, of the aggregate amount of the several Loans of the same Type and, in the
case of Eurocurrency Loans, in the same Agreed Currency and for the same
Interest Period. The term "Advance" shall include Swing Line Loans unless
otherwise expressly provided.

        "Affected Lender" is defined in Section 2.21.

        "Affiliate" of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or

--------------------------------------------------------------------------------

other ownership interests) of the controlled Person or possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.

        "Agent" means JPMorgan and its affiliates in its capacity as contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, and any successor Agent appointed pursuant to Article X.

        "Aggregate Commitment" means the aggregate of the Commitments of all the
Lenders, as reduced or increased from time to time pursuant to the terms hereof.

        "Aggregate Outstanding Credit Exposure" means, at any time, the
aggregate of the Outstanding Credit Exposure of all the Lenders.

        "Agreed Currencies" means (i) Dollars, (ii) so long as it remains an
Eligible Currency, Euros, and (iii) any other Eligible Currency which the
Borrower requests the Agent to include as Agreed Currency hereunder and which is
acceptable to all of the Lenders and the Agent.

        "Agreement" means this Credit Agreement, as it may be amended or
modified and in effect from time to time.

        "Applicable Fee Rate" means, at any time, the percentage rate per annum
at which Commitment Fees are accruing on the unused portion of the Aggregate
Commitment or, with respect to any outstanding Facility LC, the percentage rate
per annum of the LC Fee under Section 2.19.4, at such time as set forth in the
Pricing Schedule.

        "Applicable Margin" means, with respect to Advances of any Type at any
time, the percentage rate per annum which is applicable at such time with
respect to Advances of such Type as set forth in the Pricing Schedule.

        "Approved Fund" means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

        "Approximate Equivalent Amount" of any currency with respect to any
amount of Dollars shall mean the Equivalent Amount of such currency with respect
to such amount of Dollars on or as of such date, rounded up to the nearest
amount of such currency as determined by the Agent from time to time.

        "Arranger" means J.P. Morgan Securities Inc., a Delaware corporation,
and its successors, in its capacity as Lead Arranger and Sole Book Runner.

        "Article" means an article of this Agreement unless another document is
specifically referenced.

        "Assessment Rate" means, for any day, the annual assessment rate in
effect on such day that is payable by a member of the Bank Insurance Fund
classified as "well-capitalized" and within supervisory subgroup "B" (or a
comparable successor risk classification) within the meaning of 12 C.F.R. Part
327 (or any successor provision) to the Federal Deposit Insurance Corporation
for insurance by such Corporation of time deposits made in dollars at the
offices of

2

--------------------------------------------------------------------------------

such member in the United States; provided that if, as a result of any change in
any law, rule or regulation, it is no longer possible to determine the
Assessment Rate as aforesaid, then the Assessment Rate shall be such annual rate
as shall be determined by the Agent to be representative of the cost of such
insurance to the Lenders.

        "Authorized Officer" means any of the President, Chief Financial
Officer, Treasurer, and Assistant Treasurer of the Borrower, acting singly;
provided, that, two Authorized Officers shall be required for execution of this
Agreement or any amendment, modification or extension of this Agreement.

        "Available Aggregate Commitment" means, at any time, the Aggregate
Commitment then in effect minus the Aggregate Outstanding Credit Exposure at
such time.

        "Base CD Rate" means the sum of (a) the Three-Month Secondary CD Rate
multiplied by the Statutory Reserve Rate plus (b) the Assessment Rate.

        "Borrower" means Kimball International, Inc., an Indiana corporation,
and its successors and assigns.

        "Borrowing Date" means a date on which an Advance is made hereunder.

        "Borrowing Notice" is defined in Section 2.9.

        "Business Day" means (i) with respect to any borrowing, payment or rate
selection of Eurocurrency Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago and New York City for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in Dollars and the
other Agreed Currencies are carried on in the London interbank market (and, if
the Advances are denominated in Euros, any day TARGET payment system is open for
settlement of payments), and (ii) for all other purposes, a day (other than a
Saturday or Sunday) on which banks generally are open in Chicago for the conduct
of substantially all of their commercial lending activities and interbank wire
transfers can be made on the Fedwire system.

        "Capital Expenditures" means, without duplication, any expenditures for
any purchase or other acquisition of any asset which would be classified as a
fixed or capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP.

        "Capitalized Lease" of a Person means any lease of Property by such
Person as lessee which would be capitalized on a balance sheet of such Person
prepared in accordance with GAAP.

        "Capitalized Lease Obligations" of a Person means the amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with GAAP.

        "Cash Equivalent Investments" means (i) short-term obligations of, or
fully guaranteed by, the United States of America, (ii) commercial paper rated
A-1 or better by S&P or P-1 or better by Moody's, (iii) demand deposit accounts
maintained in the ordinary course of business, (iv) investments included in the
Investment Guidelines, and (v) certificates of deposit issued by

3

--------------------------------------------------------------------------------

and time deposits with commercial banks (whether domestic or foreign) having
capital and surplus in excess of $100,000,000; provided in each case that the
same provides for payment of both principal and interest (and not principal
alone or interest alone) and is not subject to any contingency regarding the
payment of principal or interest.

        "Change" is defined in Section 3.2.

        "Change in Control" means (i) the Family Group owns less than 30% of the
Class A voting stock, or (ii) the acquisition by any Person (other than a member
of the Family Group), or two or more Persons (other than members of the Family
Group) acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of more of the Class A voting stock of the Borrower than that owned
by the Family Group.

        "Class", when used in reference to any Loan, refers to whether such
Loan, or the Loans are Revolving Loans or Swing Line Loans.

        "Code" means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

        "Collateral Documents" means each Pledge Agreement, in the form
prescribed by the Agent, duly executed by Borrower and certain of the Borrower's
Subsidiaries to the Agent for the benefit of the Lenders to secure the
Obligations, constituting a first priority pledge of 65% of the capital stock of
the Borrower's non-U.S. Subsidiaries (other than an Exempt Foreign Subsidiary)
now or hereafter directly owned by the Borrower or the Borrower's Subsidiaries,
including any amendment or modification thereof.

        "Collateral Shortfall Amount" is defined in Section 8.1.

        "Commitment" means, for each Lender, the obligation of such Lender to
make Revolving Loans, and participate in Facility LCs issued hereunder, in
Agreed Currencies in the Equivalent Amounts not exceeding the amount set forth
opposite its signature below, as it may be modified as a result of any
assignment that has become effective pursuant to Section 12.3.2 or as otherwise
modified from time to time pursuant to the terms hereof.

        "Computation Date" is defined in Section 2.2.

        "Consolidated EBIT" means Consolidated Net Income plus, to the extent
deducted from revenues in determining Consolidated Net Income, (i) Consolidated
Interest Expense, (ii) expense for taxes paid or accrued, and (iii)
extraordinary losses incurred other than in the ordinary course of business,
minus, to the extent included in Consolidated Net Income, extraordinary gains
realized other than in the ordinary course of business, all calculated for the
Borrower and its Subsidiaries on a consolidated basis.

        "Consolidated EBITDA" means Consolidated EBIT plus, to the extent
deducted from revenues in determining Consolidated Net Income, depreciation and
amortization of the Borrower and its Subsidiaries determined on a consolidated
basis.

        "Consolidated Indebtedness" means at any time the Indebtedness of the
Borrower and its Subsidiaries calculated on a consolidated basis as of such
time.

4

--------------------------------------------------------------------------------

        "Consolidated Interest Expense" means, with reference to any period, the
interest expense of the Borrower and its Subsidiaries calculated on a
consolidated basis for such period.

        "Consolidated Net Income" means, with reference to any period, the net
income (or loss) of the Borrower and its Subsidiaries calculated on a
consolidated basis for such period.

        "Consolidated Net Worth" means at any time the consolidated
stockholders' equity of the Borrower and its Subsidiaries calculated on a
consolidated basis as of such time.

        "Consolidated Total Capitalization" means at any time the sum of
Consolidated Indebtedness and Consolidated Net Worth, each calculated at such
time.

        "Contingent Obligation" of a Person means, without duplication, any
agreement, undertaking or arrangement by which such Person assumes, guarantees,
endorses, contingently agrees to purchase or provide funds for the payment of,
or otherwise becomes or is contingently liable upon, the obligation or liability
of any other Person, or agrees to maintain the net worth or working capital or
other financial condition of any other Person, or otherwise assures any creditor
of such other Person against loss, including, without limitation, any comfort
letter, operating agreement, take-or-pay contract or the obligations of any such
Person as general partner of a partnership with respect to the liabilities of
the partnership.

        "Controlled Group" means all members of a controlled group of
corporations or other business entities and all trades or businesses (whether or
not incorporated) under common control which, together with the Borrower or any
of its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

        "Conversion/Continuation Notice" is defined in Section 2.10.

        "Credit Extension" means the making of an Advance or the issuance of a
Facility LC hereunder.

        "Credit Extension Date" means the Borrowing Date for an Advance or the
issuance date for a Facility LC.

        "Default" means an event described in Article VII.

        "Dollar Amount" of any currency at any date shall mean (i) the amount of
such currency if such currency is Dollars or (ii) the equivalent in Dollars of
such amount if such currency is any currency other than Dollars, calculated on
the basis of the arithmetical mean of the buy and sell spot rates of exchange of
the Agent for such currency on the London market at 11:00 a.m., London time, on
or as of the most recent Computation Date provided for in Section 2.2.

        "Dollars" and "$" shall mean the lawful currency of the United States of
America.

        "Eligible Currency" means any currency other than Dollars (i) that is
readily available, (ii) that is freely traded, (iii) in which deposits are
customarily offered to banks in the London interbank market, (iv) which is
convertible into Dollars in the international interbank market and (v) as to
which an Equivalent Amount may be readily calculated. If, after the designation
by the Lenders of any currency as an Agreed Currency, (x) currency control or
other exchange

5

--------------------------------------------------------------------------------

regulations are imposed in the country in which such currency is issued with the
result that different types of such currency are introduced, (y) such currency
is, in the determination of the Agent, no longer readily available or freely
traded or (z) in the determination of the Agent, an Equivalent Amount of such
currency is not readily calculable, the Agent shall promptly notify the Lenders
and the Borrower, and such currency shall no longer be an Agreed Currency until
such time as all of the Lenders agree to reinstate such currency as an Agreed
Currency and promptly, but in any event within five Business Days of receipt of
such notice from the Agent, the Borrower shall repay all Loans in such affected
currency or convert such Loans into Loans in Dollars or another Agreed Currency,
subject to the other terms set forth in Article II.

        "Environmental Laws" means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or (iv)
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof.

        "Equivalent Amount" of any currency with respect to any amount of
Dollars at any date shall mean the equivalent in such currency of such amount of
Dollars, calculated on the basis of the arithmetical mean of the buy and sell
spot rates of exchange of the Agent for such other currency at 11:00 a.m.,
London time, on the date on or as of which such amount is to be determined.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any rule or regulation issued thereunder.

        "Euro" and/or "EUR" means the euro referred to in Council Regulation
(EC) No. 1103/97 dated June 17, 1997 passed by the Council of the European
Union, or, if different, the then lawful currency of the member states of the
European Union that participate in the third stage of Economic and Monetary
Union.

        "Eurocurrency" means any Agreed Currency.

        "Eurocurrency Advance" means an Advance which, except as otherwise
provided in Section 2.12, bears interest at the applicable Eurocurrency Rate.

        "Eurocurrency Loan" means a Loan which, except as otherwise provided in
Section 2.12, bears interest at the applicable Eurocurrency Rate.

        "Eurocurrency Payment Office" of the Agent shall mean, for each of the
Agreed Currencies, the office, branch, affiliate or correspondent bank of the
Agent specified as the "Eurocurrency Payment Office" for such currency in
Schedule 1 hereto or such other office, branch, affiliate or correspondent bank
of the Agent as it may from time to time specify to the Borrower and each Lender
as its Eurocurrency Payment Office.

        "Eurocurrency Rate" means, with respect to a Eurocurrency Advance in
Dollars for the relevant Interest Period, the sum of (i) the Eurocurrency
Reference Rate applicable to such Interest Period, multiplied by the Statutory
Reserve Rate applicable to such Interest Period, plus

6

--------------------------------------------------------------------------------

(ii) the Applicable Margin, and with respect to a Eurocurrency Advance
denominated in any Agreed Currency other than Dollars for the relevant Interest
Period, the sum of (i) the Eurocurrency Reference Rate applicable to such
Interest Period, plus (ii) the Applicable Margin, plus (iii) Mandatory Cost.

        "Eurocurrency Reference Rate" means, with respect to a Eurocurrency
Advance for the relevant Interest Period, the applicable British Bankers'
Association LIBOR rate for deposits in U.S. dollars or other Agreed Currencies
and for Euros, the rate of deposit sponsored by the European Banking Federation
as reported by any generally recognized financial information service as of
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period (other than an Agreed Currency for British Pound Sterling which
will be determined on the first day of such Interest Period), and having a
maturity equal to such Interest Period, provided that, if no such British
Bankers' Association LIBOR rate is available to the Agent, the applicable
Eurocurrency Reference Rate for the relevant Interest Period shall instead be
the rate determined by the Agent to be the rate at which JPMorgan or one of its
Affiliate banks offers to place deposits in U.S. dollars or Euros or other
Agreed Currencies with first-class banks in the interbank market at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period (other than an Agreed Currency for British Pound
Sterling which will be determined on the first day of such Interest Period), in
the approximate amount of JPMorgan's relevant Eurocurrency Loan and having a
maturity equal to such Interest Period.

        "Excluded Taxes" means, in the case of each Lender or applicable Lending
Installation and the Agent, taxes imposed on its overall net income, real estate
property taxes and franchise taxes imposed on it, by (i) the jurisdiction under
the laws of which such Lender or the Agent is incorporated or organized or (ii)
the jurisdiction in which the Agent's or such Lender's principal executive
office or such Lender's applicable Lending Installation is located.

        "Exempt Foreign Subsidiary" means as of any date of determination, a
non-U.S. Subsidiary which the Required Lenders have agreed, in writing, prior to
such date, to exempt from the requirements of pledging its capital stock (or
other ownership interest) to the Agent; provided, however, such entity shall
cease to be an Exempt Foreign Subsidiary upon 30 days written notice from the
Required Lenders or the Agent to the Borrower. As of the Closing Date,
flexcel-Juarex S.A de C.V., flexcel-Mexicali, S.A. de C.V. and Kimball
Electronics (Nanjing) Co., Ltd. are each an Exempt Foreign Subsidiary.

        "Exhibit" refers to an exhibit to this Agreement, unless another
document is specifically referenced.

        "Facility LC" is defined in Section 2.19.1 and also includes the letters
of credit set forth on Schedule 2.19.

        "Facility LC Application" is defined in Section 2.19.3.

        "Facility LC Collateral Account" is defined in Section 2.19.11.

        "Facility Termination Date" means April 23, 2013, or any earlier date on
which the Aggregate Commitment is reduced to zero or otherwise terminated
pursuant to the terms hereof.

7

--------------------------------------------------------------------------------

        "Family Group" means all Persons who are members of the combined,
extended families of Mr. Arnold Habig and Mr. Herbert Thyen, both of Dubois
County, Indiana, including, but not limited to:

> (i) the spouses of Mr. Habig and Mr. Thyen;
> 
> (ii) the descendants, no matter the degrees of relationship, of Mr. Habig and
> Mr. Thyen;
> 
> (iii) the nieces and nephews, no matter the degrees of relationship, of Mr.
> Habig and Mr. Thyen;
> 
> (iv) in-laws of Mr. Habig and Mr. Thyen;
> 
> (v) the in-laws of any Person who is a member of (i), (ii) or (iii) above;
> 
> (vi) any trust created for the benefit of a Person described in (i), (ii),
> (iii), (iv) or (v) above; and
> 
> (vii) a corporation all of the outstanding capital stock of which is owned by,
> or a partnership all of the partners of which are, or any other organization
> all of the members of which are, members of the Family Group.

        "Federal Funds Effective Rate" means, for any day, an interest rate per
annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Chicago
time) on such day on such transactions received by the Agent from three Federal
funds brokers of recognized standing selected by the Agent in its sole
discretion.

        "Fund" means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

        "GAAP" means generally accepted accounting principles as in effect from
time to time in the United States, applied in a manner consistent with that used
in preparing the financial statements referred to in Section 5.4.

        "Guarantor" means each U.S. domestic Subsidiary of Borrower (other than
a Restricted Subsidiary), now or hereafter existing, and its successors and
assigns.

        "Guaranty" means each Subsidiary Guaranty, in the form prescribed by the
Agent, executed by a Guarantor in favor of the Agent, for the ratable benefit of
the Lenders, as it may be amended or modified and in effect from time to time.

        "Indebtedness" of a Person means, without duplication, such Person's (i)
obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person's business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, secured by Liens or payable
out of the proceeds or production from Property now or hereafter owned or
acquired by such Person, (iv) obligations which are evidenced by notes,
acceptances, or other instruments, (v) obligations of such Person to purchase
securities or other Property arising out of or in connection with the sale of
the same or substantially similar securities or Property, (vi) Capitalized Lease
Obligations, (vii) Contingent Obligations, (viii) reimbursement or other

8

--------------------------------------------------------------------------------

obligations in connection with Letters of Credit, (ix) obligations in connection
with Sale and Leaseback Transactions and (x) any other obligation for borrowed
money or other financial accommodation which in accordance with GAAP would be
shown as a liability on the consolidated balance sheet of such Person.

        "Interest Period" means, with respect to any Eurocurrency Advance, the
period commencing on the date of such Advance and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect, provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a
Eurocurrency Advance only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurocurrency
Advance that commences on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the last calendar month
of such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of an Advance
initially shall be the date on which Advance is made and, in the case of a
Revolving Loan Advance, thereafter shall be the effective date of the most
recent conversion or continuation of such Advance.

        "Investment" of a Person means any loan, advance (other than commission,
travel and similar advances to officers and employees made in the ordinary
course of business), extension of credit (other than accounts receivable arising
in the ordinary course of business on terms customary in the trade) or
contribution of capital by such Person; stocks, bonds, mutual funds, partnership
interests, notes, debentures or other securities owned by such Person; any
deposit accounts and certificate of deposit owned by such Person; and structured
notes, derivative financial instruments and other similar instruments or
contracts owned by such Person.

        "Investment Guidelines" means the Borrower's existing Investment
Guidelines dated March 27, 2007 as in effect as of the date hereof, and any
amendments or modifications thereto that are approved by the Borrower's chief
financial officer with the written consent of the Required Lenders.

        "JPMorgan" means JPMorgan Chase Bank, N.A., a national banking
association, in its individual capacity, and its successors.

        "LC Fee" is defined in Section 2.19.4.

        "LC Issuer" means JPMorgan (or any subsidiary or affiliate of JPMorgan
designated by JPMorgan) in its capacity as issuer of Facility LCs hereunder.

        "LC Obligations" means, at any time, the sum, without duplication, of
(i) the aggregate undrawn stated amount under all Facility LCs outstanding at
such time plus (ii) the aggregate unpaid amount at such time of all
Reimbursement Obligations.

        "LC Payment Date" is defined in Section 2.19.5.

        "Lenders" means the lending institutions listed on the signature pages
of this Agreement and their respective successors and assigns. Unless otherwise
specified, the term "Lenders" includes JPMorgan in its capacity as Swing Line
Lender.

9

--------------------------------------------------------------------------------

        "Lending Installation" means, with respect to a Lender or the Agent, the
office, branch, subsidiary or affiliate of such Lender or the Agent with respect
to each Agreed Currency listed on the signature pages hereof or on the
administrative information sheets provided to the Agent in connection herewith
or otherwise selected by such Lender or the Agent pursuant to Section 2.18.

        "Letter of Credit" of a Person means a letter of credit or similar
instrument which is issued upon the application of such Person or upon which
such Person is an account party or for which such Person is in any way liable.

        "Leverage Ratio" means, as of any date of calculation, the ratio of (i)
Consolidated Indebtedness outstanding on such date to (ii) Consolidated Total
Capitalization on such date.

        "Lien" means any lien (statutory or other), mortgage, security interest,
pledge, hypothecation, assignment, deposit arrangement, encumbrance or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, the interest of a
vendor or lessor under any conditional sale, Capitalized Lease or other title
retention agreement).

        "Loan" means a Revolving Loan or a Swing Line Loan.

        "Loan Documents" means this Agreement, the Facility LC Applications, any
Notes issued pursuant to Section 2.24, the Fee Letter, any Guaranty, any
Collateral Documents, and any other documents or instruments now or hereafter
executed and delivered by or on behalf of Borrower to any Lender or the Agent to
evidence, govern or secure the Obligations.

        "Mandatory Cost" shall be determined as set forth on Schedule 2 hereto.

        "Material Adverse Effect" means a material adverse effect on (i) the
business, Property, condition (financial or otherwise), results of operations,
or prospects of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Borrower to perform its obligations under the Loan Documents to
which it is a party, or (iii) the validity or enforceability of any of the Loan
Documents or the rights or remedies of the Agent, the LC Issuer or the Lenders
thereunder.

        "Material Indebtedness" means Indebtedness in an outstanding principal
amount of $10,000,000 or more in the aggregate (or the equivalent thereof in any
currency other than U.S. dollars).

        "Material Indebtedness Agreement" means any agreement under which any
Material Indebtedness was created or is governed or which provides for the
incurrence of Indebtedness in an amount which would constitute Material
Indebtedness (whether or not an amount of Indebtedness constituting Material
Indebtedness is outstanding thereunder).

        "Modify" and "Modification" are defined in Section 2.19.1.

        "Moody's" means Moody's Investors Service, Inc.

10

--------------------------------------------------------------------------------

        "Multiemployer Plan" means a Plan maintained pursuant to a collective
bargaining agreement or any other arrangement to which the Borrower or any
member of the Controlled Group is a party to which more than one employer is
obligated to make contributions.

        "National Currency Unit" means the unit of currency (other than a Euro
unit) of each member state of the European Union that participates in the third
stage of Economic and Monetary Union.

        "Non-U.S. Lender" is defined in Section 3.5(iv).

        "Note" is defined in Section 2.24.

        "Obligations" means all unpaid principal of and accrued and unpaid
interest on the Loans, all Reimbursement Obligations, Rate Management
Obligations of Borrower owed to a Lender or an affiliate of a Lender, all
accrued and unpaid fees and all expenses, reimbursements, indemnities and other
obligations of the Borrower to the Lenders or to any Lender, the Agent, the LC
Issuer or any indemnified party arising under the Loan Documents.

        "Other Taxes" is defined in Section 3.5(ii).

        "Outstanding Credit Exposure" means, as to any Lender at any time, the
sum of (i) the aggregate principal amount of its Revolving Loans outstanding at
such time, plus (ii) an amount equal to its Pro Rata Share of the aggregate
principal amount of Swing Line Loans outstanding at such time, plus (iii) an
amount equal to its Pro Rata Share of the LC Obligations at such time.

        "Participants" is defined in Section 12.2.1.

        "Payment Date" means the last day of each calendar quarter.

        "PBGC" means the Pension Benefit Guaranty Corporation, or any successor
thereto.

        "Person" means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

        "Plan" means an employee pension benefit plan which is covered by Title
IV of ERISA or subject to the minimum funding standards under Section 412 of the
Code as to which the Borrower or any member of the Controlled Group may have any
liability.

        "Prior Credit Agreement" is defined in Section 2.23.

        "Pricing Schedule" means the Schedule attached hereto identified as
such.

        "Prime Rate" means the rate of interest per annum publicly announced
from time to time by JPMorgan as its prime rate in effect at its principal
office in New York City (which is not necessarily the lowest rate charged to any
customer); each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

11

--------------------------------------------------------------------------------

        "Pro Rata Share" means, with respect to a Lender, a portion equal to a
fraction the numerator of which is such Lender's Commitment and the denominator
of which is the Aggregate Commitment.

        "Property" of a Person means any and all property, whether real,
personal, tangible, intangible, or mixed, of such Person, or other assets owned,
leased or operated by such Person.

        "Purchasers" is defined in Section 12.3.1.

        "Rate Management Obligations" of a Person means any and all obligations
of such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all
agreements, contracts, devices or arrangements primarily designed to protect the
Borrower from the fluctuations of interest rates, commodity prices, exchange
rates or forward rates applicable to the Borrower's assets, liabilities or
exchange transactions, including, but not limited to, dollar-denominated or
cross-currency interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements, forward rate
currency or interest rate options, puts and warrants or any similar derivative
transactions, and (ii) any and all cancellations, buy backs, reversals,
terminations or assignments of any of the foregoing; excluding, however, in (i)
and (ii) above, any and all real estate leases, equipment leases and agreements
for the purchase or sale of products, all of which are entered into by the
Borrower and/or any Subsidiary in the normal and ordinary course of business.

        "Regulation D" means Regulation D of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor thereto
or other regulation or official interpretation of said Board of Governors
relating to reserve requirements applicable to member banks of the Federal
Reserve System.

        "Regulation U" means Regulation U of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

        "Reimbursement Obligations" means, at any time, the aggregate of all
obligations of the Borrower then outstanding under Section 2.19 to reimburse the
LC Issuer for amounts paid by the LC Issuer in respect of any one or more
drawings under Facility LCs.

        "Reportable Event" means a reportable event as defined in Section 4043
of ERISA and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.

        "Required Lenders" means Lenders in the aggregate having at least 51% of
the Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least a majority of the Aggregate
Outstanding Credit Exposure.

12

--------------------------------------------------------------------------------

        "Restricted Subsidiary" means as of any date of determination, a U.S.
Subsidiary of the Borrower which (a) is inactive as of such date and has total
assets of less than $10,000 as of such date, determined in accordance with GAAP,
or (b) is an Exempt Foreign Subsidiary; provided, however, if any entity
identified in clause (a) above hereafter becomes active or acquires total assets
of $10,000 or more, such entity shall cease to be a Restricted Subsidiary.

        "Revolving Loan" means, with respect to a Lender, such Lender's loan
made pursuant to its commitment to lend set forth in Section 2.1 (or any
conversion or continuation thereof).

        "Risk-Based Capital Guidelines" is defined in Section 3.2.

        "S&P" means Standard and Poor's Ratings Services, a division of The
McGraw Hill Companies, Inc.

        "Sale and Leaseback Transaction" means any sale or other transfer of
Property by any Person with the intent to lease such Property as lessee.

        "Schedule" refers to a specific schedule to this Agreement, unless
another document is specifically referenced.

        "Section" means a numbered section of this Agreement, unless another
document is specifically referenced.

        "Single Employer Plan" means a Plan maintained by the Borrower or any
member of the Controlled Group for employees of the Borrower or any member of
the Controlled Group.

        "Statutory Reserve Rate" means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Agent is subject (a) with respect to the
Base CD Rate, for new negotiable nonpersonal time deposits in dollars of over
$100,000 with maturities approximately equal to three months and (b) with
respect to the Eurocurrency Reference Rate, for eurocurrency funding (currently
referred to as "Eurocurrency Liabilities" in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

        "Subsidiary" of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a "Subsidiary"
shall mean a Subsidiary of the Borrower.

13

--------------------------------------------------------------------------------

        "Substantial Portion" means, with respect to the Property of the
Borrower and its Subsidiaries, Property which represents more than 25% of the
consolidated assets of the Borrower and its Subsidiaries as would be shown in
the consolidated financial statements of the Borrower and its Subsidiaries on a
cumulative basis.

        "Swing Line Borrowing Notice" is defined in Section 2.5.2.

        "Swing Line Commitment" means the obligation of the Swing Line Lender to
make Swing Line Loans up to a maximum principal amount of $10,000,000 at any one
time outstanding.

        "Swing Line Lender" means JPMorgan or such other Lender which may
succeed to its rights and obligations as Swing Line Lender pursuant to the terms
of this Agreement.

        "Swing Line Loan" means a Loan made available to the Borrower by the
Swing Line Lender pursuant to Section 2.5.

        "TARGET" means the Trans-European Automated Real-Time Gross Settlement
Express Transfer payment system which utilizes interlinked national real time
gross settlement systems and the European Central Bank's payment mechanism and
which began operations on January 4, 1999.

        "Taxes" means any and all present or future taxes, duties, levies,
imposts, deductions, charges or withholdings, and any and all liabilities with
respect to the foregoing, but excluding Excluded Taxes and Other Taxes.

        "Three-Month Secondary CD Rate" means, for any day, the secondary market
rate for three-month certificates of deposit reported as being in effect on such
day (or, if such day is not a Business Day, the next preceding Business Day) by
the Board through the public information telephone line of the Federal Reserve
Bank of New York (which rate will, under the current practices of the Board, be
published in Federal Reserve Statistical Release H.15(519) during the week
following such day) or, if such rate is not so reported on such day or such next
preceding Business Day, the average of the secondary market quotations for
three-month certificates of deposit of major money center banks in New York City
received at approximately 10:00 a.m., New York City time, on such day (or, if
such day is not a Business Day, on the next preceding Business Day) by the Agent
from three negotiable certificate of deposit dealers of recognized standing
selected by it.

        "Transferee" is defined in Section 12.4.

        "Type" means, with respect to any Advance, its nature as an ABR Advance
or a Eurocurrency Advance and with respect to any Loan, its nature as an ABR
Loan or a Eurocurrency Loan.

        "Unfunded Liabilities" means the amount (if any) by which the present
value of all vested and unvested accrued benefits under all Single Employer
Plans exceeds the fair market value of all such Plan assets allocable to such
benefits, all determined as of the then most recent valuation date for such
Plans using PBGC actuarial assumptions for single employer plan terminations.

14

--------------------------------------------------------------------------------

        "Unmatured Default" means an event which but for the lapse of time or
the giving of notice, or both, would constitute a Default.

        "Wholly-Owned Subsidiary" of a Person means (i) any Subsidiary all of
the outstanding voting securities of which shall at the time be owned or
controlled, directly or indirectly, by such Person or one or more Wholly-Owned
Subsidiaries of such Person, or by such Person and one or more Wholly-Owned
Subsidiaries of such Person, or (ii) any partnership, limited liability company,
association, joint venture or similar business organization 100% of the
ownership interests having ordinary voting power of which shall at the time be
so owned or controlled.

        1.2. Classification of Loans. For purposes of this Agreement, Loans may
be classified and referred to by Class (e.g., a "Revolving Loan") or by Type
(e.g., a "Eurodollar Loan") or by Class and Type (e.g., a "Eurodollar Revolving
Loan").

        1.3. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words "include", "includes" and "including" shall
be deemed to be followed by the phrase "without limitation". The word "will"
shall be construed to have the same meaning and effect as the word "shall".
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (c) the words "herein", "hereof" and "hereunder", and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
"asset" and "property" shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

        1.4. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

15

--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS
 

        2.1. Commitment. From and including the date of this Agreement and prior
to the Facility Termination Date, each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to (i) make Loans to the Borrower in
Agreed Currencies from time to time in Dollar Amounts, provided that all ABR
Loans shall be made in Dollars, and (ii) participate in Facility LCs issued upon
the request of the Borrower, provided that, after giving effect to the making of
each such Loan and the issuance of each such Facility LC, such Lender's
Outstanding Credit Exposure shall not exceed its Commitment. Subject to the
terms of this Agreement, the Borrower may borrow, repay and reborrow at any time
prior to the Facility Termination Date. The Commitments to extend credit
hereunder shall expire on the Facility Termination Date. The LC Issuer will
issue Facility LCs hereunder on the terms and conditions set forth in Section
2.19.

        2.2. Determination of Dollar Amounts; Required Payments; Termination.
(i) The Agent will determine the Dollar Amount of:

> (a)     each Advance as of the date three Business Days prior to the Borrowing
> Date or, if applicable, date of conversion/continuation of such Advance, and
> 
> (b)     all outstanding Advances on and as of the last Business Day of each
> calendar quarter and on any other Business Day elected by the Agent in its
> discretion or upon instruction by the Required Lenders.

Each day upon or as of which the Agent determines Dollar Amounts as described in
the preceding clauses (a) and (b) is herein described as a "Computation Date"
with respect to each Advance for which a Dollar Amount is determined on or as of
such day. If at any time the Dollar Amount of the sum of the aggregate principal
amount of all outstanding Advances (calculated, with respect to those Advances
denominated in Agreed Currencies other than Dollars, as of the most recent
Computation Date with respect to each such Advance) exceeds the Aggregate
Commitment, the Borrower shall immediately repay Advances in an aggregate
principal amount sufficient to eliminate any such excess.

        (ii)     The Aggregate Outstanding Credit Exposure and all other unpaid
Obligations shall be paid in full by the Borrower on the Facility Termination
Date.

        2.3. Ratable Loans. Each Advance hereunder (other than any Swing Line
Loan) shall consist of Revolving Loans made from the several Lenders ratably in
proportion to the ratio that their respective Commitments bear to the Aggregate
Commitment.

        2.4. Types of Advances. The Advances may be ABR Advances or Eurocurrency
Advances, or a combination thereof, selected by the Borrower in accordance with
Sections 2.9 and 2.10, or Swing Line Loans selected by the Borrower in
accordance with Section 2.5.

        2.5. Swing Line Loans.

>         2.5.1. Amount of Swing Line Loans. Upon the satisfaction of the
> conditions precedent set forth in Section 4.2 and, if such Swing Line Loan is
> to be made on the date
> 
> 16
> 
> --------------------------------------------------------------------------------
> 
> of the initial Advance hereunder, the satisfaction of the conditions precedent
> set forth in Section 4.1 as well, from and including the date of this
> Agreement and prior to the Facility Termination Date, the Swing Line Lender
> agrees, on the terms and conditions set forth in this Agreement, to make Swing
> Line Loans to the Borrower in Dollars from time to time in an aggregate
> principal amount not to exceed the Swing Line Commitment, provided that the
> Aggregate Outstanding Credit Exposure shall not at any time exceed the
> Aggregate Commitment, and provided further that at no time shall the sum of
> (i) the Swing Line Lender's Pro Rata Share of the Swing Line Loans, plus (ii)
> the outstanding Revolving Loans made by the Swing Line Lender pursuant to
> Section 2.1, exceed the Swing Line Lender's Commitment at such time. Subject
> to the terms of this Agreement, the Borrower may borrow, repay and reborrow
> Swing Line Loans at any time prior to the Facility Termination Date.
> 
>         2.5.2. Borrowing Notice. The Borrower shall deliver to the Agent and
> the Swing Line Lender irrevocable notice (a "Swing Line Borrowing Notice") not
> later than noon (Chicago, Illinois time) on the Borrowing Date of each Swing
> Line Loan, specifying (i) the applicable Borrowing Date (which date shall be a
> Business Day), and (ii) the aggregate amount of the requested Swing Line Loan
> which shall be an amount not less than $100,000. The Swing Line Loans shall
> bear interest at the ABR.
> 
>         2.5.3. Making of Swing Line Loans. Promptly after receipt of a Swing
> Line Borrowing Notice, the Agent shall notify each Lender by fax, or other
> similar form of transmission, of the requested Swing Line Loan. Not later than
> 2:00 p.m. (Chicago, Illinois time) on the applicable Borrowing Date, the Swing
> Line Lender shall make available the Swing Line Loan, in funds immediately
> available to the Agent at its address specified pursuant to Article XIII. The
> Agent will promptly make the funds so received from the Swing Line Lender
> available to the Borrower on the Borrowing Date at the Agent's aforesaid
> address.
> 
>         2.5.4. Repayment of Swing Line Loans. Each Swing Line Loan shall be
> paid in full by the Borrower on or before the 10th Business Day after the
> Borrowing Date for such Swing Line Loan. In addition, the Swing Line Lender
> (i) may at any time in its sole discretion with respect to any outstanding
> Swing Line Loan, or (ii) shall on the 10th Business Day after the Borrowing
> Date of any Swing Line Loan, require each Lender (including the Swing Line
> Lender) to make a Revolving Loan in the amount of such Lender's Pro Rata Share
> of such Swing Line Loan (including, without limitation, any interest accrued
> and unpaid thereon), for the purpose of repaying such Swing Line Loan. Not
> later than noon (Chicago, Illinois time) on the date of any notice received
> pursuant to this Section 2.5.4, each Lender shall make available its required
> Revolving Loan, in funds immediately available to the Agent at its address
> specified pursuant to Article XIII. Revolving Loans made pursuant to this
> Section 2.5.4 shall initially be ABR Loans and thereafter may be continued as
> ABR Loans or converted into Eurocurrency Loans in the manner provided in
> Section 2.10 and subject to the other conditions and limitations set forth in
> this Article II. Unless a Lender shall have notified the Swing Line Lender,
> prior to its making any Swing Line Loan, that any applicable condition
> precedent set forth in Sections 4.1 or 4.2 had not then been satisfied, such
> Lender's obligation to make Revolving Loans pursuant to this Section 2.5.4 to
> repay Swing Line Loans shall be unconditional, continuing, irrevocable and
> absolute and shall not be affected by any circumstances, including, without
> limitation, (a) any set-off, counterclaim, recoupment, defense or other right
> which such Lender may have against the Agent, the Swing Line
> 
> 17
> 
> --------------------------------------------------------------------------------
> 
> Lender or any other Person, (b) the occurrence or continuance of a Default or
> Unmatured Default, (c) any adverse change in the condition (financial or
> otherwise) of the Borrower, or (d) any other circumstances, happening or event
> whatsoever. In the event that any Lender fails to make payment to the Agent of
> any amount due under this Section 2.5.4, the Agent shall be entitled to
> receive, retain and apply against such obligation the principal and interest
> otherwise payable to such Lender hereunder until the Agent receives such
> payment from such Lender or such obligation is otherwise fully satisfied. In
> addition to the foregoing, if for any reason any Lender fails to make payment
> to the Agent of any amount due under this Section 2.5.4, such Lender shall be
> deemed, at the option of the Agent, to have unconditionally and irrevocably
> purchased from the Swing Line Lender, without recourse or warranty, an
> undivided interest and participation in the applicable Swing Line Loan in the
> amount of such Revolving Loan, and such interest and participation may be
> recovered from such Lender together with interest thereon at the Federal Funds
> Effective Rate for each day during the period commencing on the date of demand
> and ending on the date such amount is received. On the Facility Termination
> Date, the Borrower shall repay in full the outstanding principal balance of
> the Swing Line Loans.

        2.6. Commitment Fee; Reductions in Aggregate Commitment. The Borrower
agrees to pay to the Agent for the account of each Lender a commitment fee at a
per annum rate equal to the Applicable Fee Rate on the average daily Available
Aggregate Commitment from the date hereof to and including the Facility
Termination Date, payable on each Payment Date hereafter and on the Facility
Termination Date. Swing Line Loans shall not count as usage of any Lender's
Commitment for the purpose of calculating the commitment fee due hereunder. The
Borrower may permanently reduce the Aggregate Commitment in whole, or in part
ratably among the Lenders in integral multiples of $5,000,000 (or the
Approximate Equivalent Amount if denominated in an Agreed Currency other than
Dollars), upon at least five Business Days' written notice to the Agent, which
notice shall specify the amount of any such reduction, provided, however, that
the amount of the Aggregate Commitment may not be reduced below the aggregate
principal Dollar Amount of the outstanding Advances. All accrued commitment fees
shall be payable on the effective date of any termination of the obligations of
the Lenders to make Loans hereunder. For purposes of calculating the commitment
fee hereunder, the principal amount of each Advance made in an Agreed Currency
other than Dollars shall be at any time the Dollar Amount of such Advance as
determined on the most recent Computation Date with respect to such Advance.

        2.7. Minimum Amount of Each Advance/Maximum Number of Eurocurrency
Advances. Each Eurocurrency Advance shall be in the minimum amount of $1,000,000
(and in multiples of $100,000 if in excess thereof) (or the Approximate
Equivalent Amounts if denominated in an Agreed Currency other than Dollars), and
each ABR Advance (other than an Advance to repay Swing Line Loans) shall be in
the minimum amount of $250,000 (and in multiples of $50,000 if in excess
thereof), provided, however, that any ABR Advance may be in the amount of the
unused Aggregate Commitment. Notwithstanding anything contained herein, not more
than eight Eurocurrency Advances may be outstanding at any one time.

        2.8. Optional Principal Payments. The Borrower may from time to time
pay, without penalty or premium, all outstanding ABR Advances (other than Swing
Line Loans), or, in a minimum aggregate amount of $250,000 or any integral
multiple of $50,000 in excess thereof, any portion of the outstanding ABR
Advances (other than Swing Line Loans) upon two Business Days' prior notice to
the Agent. The Borrower may at any time pay, without penalty or

18

--------------------------------------------------------------------------------

premium, all outstanding Swing Line Loans, or, in a minimum amount of $100,000
and increments of $50,000 in excess thereof, any portion of the outstanding
Swing Line Loans, with notice to the Agent and the Swing Line Lender by 11:00
a.m. (Chicago, Illinois time) on the date of repayment. The Borrower may from
time to time pay, subject to the payment of any funding indemnification amounts
required by Section 3.4 but without penalty or premium, all outstanding
Eurocurrency Advances, or, in a minimum aggregate amount of $1,000,000 or any
integral multiple of $100,000 in excess thereof (or the Approximate Equivalent
Amounts if denominated in an Agreed Currency other than Dollars), any portion of
the outstanding Eurocurrency Advances upon three Business Days' prior notice to
the Agent, provided that four Business Days' prior written notice to the Agent
is required for a prepayment of any Agreed Currency other than Dollars.

        2.9. Method of Selecting Types and Interest Periods for New Advances.
The Borrower shall select the Type of Advance and, in the case of each
Eurocurrency Advance, the Interest Period and Agreed Currency applicable thereto
from time to time. The Borrower shall give the Agent irrevocable notice (a
"Borrowing Notice") not later than 11:00 a.m. (Chicago, Illinois time) on the
Borrowing Date of each ABR Advance (other than a Swing Line Loan), and not later
than 10:00 a.m. (Chicago, Illinois time) at least three Business Days before the
Borrowing Date for each Eurocurrency Advance denominated in Dollars and four
business days before the Borrowing Date for each Eurocurrency Advance
denominated in an Agreed Currency other than Dollars, specifying:

> (i)     the Borrowing Date, which shall be a Business Day, of such Advance,
> 
> (ii)     the aggregate amount of such Advance,
> 
> (iii)     the Type of Advance selected, and
> 
> (iv)     in the case of each Eurocurrency Advance, the Interest Period and the
> Agreed Currency applicable thereto.

Not later than 3:00 p.m. (Chicago, Illinois time) for Dollars and not later than
12:00 p.m. (London time) for Euros and other Agreed Currencies on each Borrowing
Date, each Lender shall make available its Revolving Loan or Revolving Loans in
funds immediately available to the Agent at its address specified pursuant to
Article XIII. The Agent will make the funds so received from the Lenders
available to the Borrower at the Agent's aforesaid address.

        2.10. Conversion and Continuation of Outstanding Advances. ABR Advances
(other than Swing Line Loans) shall continue as ABR Advances unless and until
such ABR Advances are converted into Eurocurrency Advances pursuant to this
Section 2.10 or are repaid in accordance with Section 2.8. Each Eurocurrency
Advance shall continue as a Eurocurrency Advance until the end of the then
applicable Interest Period therefor, at which time:

> (i)     each such Eurocurrency Advance denominated in Dollars shall be
> automatically converted into an ABR Advance unless (x) such Eurocurrency
> Advance is or was repaid in accordance with Section 2.8 or (y) the Borrower
> shall have given the Agent a Conversion/Continuation Notice (as defined below)
> requesting that, at the end of such Interest Period, such Eurocurrency Advance
> either continue as a Eurocurrency Advance for the same or another Interest
> Period or be converted into an ABR Advance; and
> 
> 19
> 
> --------------------------------------------------------------------------------
> 
> (ii)     each such Eurocurrency Advance denominated in an Agreed Currency
> other than Dollars shall automatically continue as a Eurocurrency Advance in
> the same Agreed Currency with an Interest Period of one month unless (x) such
> Eurocurrency Advance is or was repaid in accordance with Section 2.8 or (y)
> the Borrower shall have given the Agent a Conversion/Continuation Notice (as
> defined below) requesting that, at the end of such Interest Period, such
> Eurocurrency Advance continue as a Eurocurrency Advance for the same or
> another Interest Period.

Subject to the terms of Section 2.7, the Borrower may elect from time to time to
convert all or any part of an ABR Advance (other than a Swing Line Loan) into a
Eurocurrency Advance in Dollars. The Borrower shall give the Agent irrevocable
notice (a "Conversion/Continuation Notice") of each conversion of an ABR Advance
into a Eurocurrency Advance in Dollars or continuation of a Eurocurrency Advance
not later than 10:00 a.m. (Chicago, Illinois time) at least three Business Days,
in the case of a conversion into or continuation of a Eurocurrency Advance
denominated in Dollars, or at least four Business Days, in the case of a
continuation of a Eurocurrency Advance denominated in an Agreed Currency other
than Dollars, prior to the date of the requested conversion or continuation,
specifying:

> (i)     the requested date, which shall be a Business Day, of such conversion
> or continuation,
> 
> (ii)     the Agreed Currency, the aggregate amount and Type of the Advance
> which is to be converted or continued, and
> 
> (iii)     the amount of such Advance which is to be converted into or
> continued as a Eurocurrency Advance and the duration of the Interest Period
> applicable thereto.

        2.11. Changes in Interest Rate, etc. Each ABR Advance (other than a
Swing Line Loan) shall bear interest on the outstanding principal amount
thereof, for each day from and including the date such Advance is made or is
automatically converted from a Eurocurrency Advance into an ABR Advance pursuant
to Section 2.10, to but excluding the date it is paid or is converted into a
Eurocurrency Advance pursuant to Section 2.10 hereof, at a rate per annum equal
to the ABR for such day. Each Swing Line Loan shall bear interest on the
outstanding principal amount thereof, for each day from and including the day
such Swing Line Loan is made to but excluding the date it is paid, at a rate per
annum equal to the ABR for such day. Changes in the rate of interest on that
portion of any Advance maintained as an ABR Advance will take effect
simultaneously with each change in the Alternate Base Rate. Each Eurocurrency
Advance shall bear interest on the outstanding principal amount thereof from and
including the first day of the Interest Period applicable thereto to (but not
including) the last day of such Interest Period at the interest rate determined
by the Agent as applicable to such Eurocurrency Advance based upon the
Borrower's selections under Sections 2.9 and 2.10 and otherwise in accordance
with the terms hereof. No Interest Period may end after the Facility Termination
Date.

        2.12. Rates Applicable After Default. Notwithstanding anything to the
contrary contained in Section 2.9, 2.10 or 2.11, during the continuance of a
Default or Unmatured Default the Required Lenders may, at their option, by
notice to the Borrower (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 8.2 requiring
unanimous consent of the Lenders to changes in interest rates), declare that no

20

--------------------------------------------------------------------------------

Advance may be made as, converted into or continued as a Eurocurrency Advance.
During the continuance of a Default the Required Lenders may, at their option,
by notice to the Borrower (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 8.2 requiring
unanimous consent of the Lenders to changes in interest rates), declare that (i)
each Eurocurrency Advance shall bear interest for the remainder of the
applicable Interest Period at the rate otherwise applicable to such Interest
Period plus 2% per annum, (ii) each ABR Advance shall bear interest at a rate
per annum equal to the ABR in effect from time to time plus 2% per annum and the
LC Fee shall be increased by 2% per annum, provided that, during the continuance
of a Default under Section 7.6 or 7.7, the interest rates set forth in clauses
(i) and (ii) above and the increase in the LC Fee set forth in clause (iii)
above shall be applicable to all Credit Extensions without any election or
action on the part of the Agent or any Lender.

        2.13. Method of Payment. (i) Each Advance shall be repaid and each
payment of interest thereon shall be paid in the currency in which such Advance
was made or, where such currency has converted to Euro, in the Euro. All
payments of the Obligations hereunder shall be made, without setoff, deduction,
or counterclaim, in immediately available funds to the Agent at (except as set
forth in the next sentence) the Agent's address specified pursuant to Article
XIII, or at any other Lending Installation of the Agent specified in writing by
the Agent to the Borrower, by noon (local time) on the date when due and shall
(except with respect to repayments of Swing Line Loans and except in the case of
Reimbursement Obligations for which the LC Issuer has not been fully indemnified
by the Lenders, or as otherwise specifically required hereunder) be applied
ratably by the Agent among the Lenders. All payments to be made by the Borrower
hereunder in any currency other than Dollars shall be made in such currency on
the date due in such funds as may then be customary for the settlement of
international transactions in such currency for the account of the Agent, at its
Eurocurrency Payment Office for such currency and shall be applied ratably by
the Agent among the Lenders. Each payment delivered to the Agent for the account
of any Lender shall be delivered promptly by the Agent to such Lender in the
same type of funds that the Agent received at, (a) with respect to ABR Loans and
Eurocurrency Loans denominated in Dollars, its address specified pursuant to
Article XIII or at any Lending Installation specified in a notice received by
the Agent from such Lender and (b) with respect to Eurocurrency Loans
denominated in an Agreed Currency other than Dollars, in the funds received from
the Borrower at the address of the Agent's Eurocurrency Payment Office for such
currency. The Agent is hereby authorized to charge the account of the Borrower
maintained with JPMorgan for each payment of principal, interest and fees as it
becomes due hereunder. Each reference to the Agent in this Section 2.13 shall
also be deemed to refer, and shall apply equally, to the LC Issuer, in the case
of payments required to be made by the Borrower to the LC Issuer pursuant to
Section 2.19.6.

        (ii) Notwithstanding the foregoing provisions of this Section, if, after
the making of any Advance in any currency other than Dollars, currency control
or exchange regulations are imposed in the country which issues such currency
with the result that the type of currency in which the Advance was made (the
"Original Currency") no longer exists or the Borrower is not able to make
payment to the Agent for the account of the Lenders in such Original Currency,
then all payments to be made by the Borrower hereunder in such currency shall
instead be made when due in Dollars in an amount equal to the Dollar Amount (as
of the date of repayment) of such payment due, it being the intention of the
parties hereto that the Borrower take all risks of the imposition of any such
currency control or exchange regulations. For purposes of this Section 2.13(ii),
the commencement of the third stage of European Economic and Monetary Union
shall not constitute the imposition of currency control or exchange regulations.

21

--------------------------------------------------------------------------------

        (iii) If any Advance is capable of being made in either the Euro or in a
National Currency Unit, such Advance shall be made in the Euro.

        2.14. Method of Borrowing. On each Borrowing Date, each Lender shall
make available its Loan or Loans, if any, (i) if such Loan is denominated in
Dollars, not later than noon, Chicago, Illinois time, in Federal or other funds
immediately available to the Agent, in Chicago, Illinois at its address
specified in or pursuant to Article XIII and, (ii) if such Loan is denominated
in an Agreed Currency other than Dollars, not later than noon, local time, in
the city of the Agent's Eurocurrency Payment Office for such currency, in such
funds as may then be customary for the settlement of international transactions
in such currency in the city of and at the address of the Agent's Eurocurrency
Payment Office for such currency. Unless the Agent determines that any
applicable condition specified in Article IV has not been satisfied, the Agent
will make the funds so received from the Lenders available to the Borrower at
the Agent's aforesaid address. Notwithstanding the foregoing provisions of this
Section 2.14, to the extent that a Loan made by a Lender matures on the
Borrowing Date of a requested Loan, such Lender shall apply the proceeds of the
Loan it is then making to the repayment of principal of the maturing Loan.

        2.15. Telephonic Notices. The Borrower hereby authorizes the Lenders and
the Agent to extend, convert or continue Advances in Dollars only, and Types of
Advances and to transfer funds based on telephonic notices made by any person or
persons the Agent or any Lender in good faith believes to be acting on behalf of
the Borrower, it being understood that the foregoing authorization is
specifically intended to allow Borrowing Notices and Conversion/Continuation
Notices to be given telephonically. Each Borrowing Notice and Continuation
Notice for an Agreed Currency other than Dollars must be in writing. The
Borrower agrees to deliver promptly to the Agent a written confirmation, if such
confirmation is requested by the Agent or any Lender, of each telephonic notice
signed by an Authorized Officer. If the written confirmation differs in any
material respect from the action taken by the Agent and the Lenders, the records
of the Agent and the Lenders shall govern absent manifest error.

        2.16. Interest Payment Dates; Interest and Fee Basis. Interest accrued
on each ABR Advance shall be payable on each Payment Date, commencing with the
first such date to occur after the date hereof and at maturity. Interest accrued
on each Eurocurrency Advance shall be payable on the last day of its applicable
Interest Period, on any date on which the Eurocurrency Advance is prepaid,
whether by acceleration or otherwise, and at maturity. Interest accrued on each
Eurocurrency Advance having an Interest Period longer than three months shall
also be payable on the last day of each three-month interval during such
Interest Period. Interest, commitment fees and LC Fees shall be calculated for
actual days elapsed on the basis of a 360-day year, except for interest on any
Loans denominated in British Pounds Sterling which shall be calculated for
actual days elapsed on the basis of a 365-day year. Interest shall be payable
for the day an Advance is made but not for the day of any payment on the amount
paid if payment is received prior to noon (local time) at the place of payment.
If any payment of principal of or interest on an Advance shall become due on a
day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and, in the case of a principal payment, such extension
of time shall be included in computing interest in connection with such payment.

        2.17. Notification of Advances, Interest Rates, Prepayments and
Commitment Reductions. Promptly after receipt thereof, the Agent will notify
each Lender of the contents of each Aggregate Commitment reduction notice,
Borrowing Notice, Swing Line Borrowing Notice, Conversion/Continuation Notice,
and repayment notice received by it hereunder.

22

--------------------------------------------------------------------------------

Promptly after notice from the LC Issuer, the Agent will notify each Lender of
the contents of each request for issuance of a Facility LC hereunder. The Agent
will notify each Lender of the interest rate applicable to each Eurocurrency
Advance promptly upon determination of such interest rate and will give each
Lender prompt notice of each change in the Alternate Base Rate.

        2.18. Lending Installations. Each Lender may book its Loans and its
participation in any LC Obligations and the LC Issuer may book the Facility LCs
at any Lending Installation selected by such Lender or the LC Issuer, as the
case may be, and may change its Lending Installation from time to time. All
terms of this Agreement shall apply to any such Lending Installation and the
Loans, Facility LCs, participations in LC Obligations and any Notes issued
hereunder shall be deemed held by each Lender or the LC Issuer, as the case may
be, for the benefit of any such Lending Installation. Each Lender and the LC
Issuer may, by written notice to the Agent and the Borrower in accordance with
Article XIII, designate replacement or additional Lending Installations through
which Loans will be made by it or Facility LCs will be issued by it and for
whose account Loan payments or payments with respect to Facility LCs are to be
made.

> 2.19. Facility LCs.
> 
>         2.19.1 Issuance. The LC Issuer hereby agrees, on the terms and
> conditions set forth in this Agreement, to issue standby and commercial
> Letters of Credit in Dollars (each, a "Facility LC") and to renew, extend,
> increase, decrease or otherwise modify each Facility LC ("Modify," and each
> such action a "Modification"), from time to time from and including the date
> of this Agreement and prior to the Facility Termination Date upon the request
> of the Borrower; provided that immediately after each such Facility LC is
> issued or Modified, (i) the aggregate amount of the outstanding LC Obligations
> shall not exceed $30,000,000 and (ii) the Aggregate Outstanding Credit
> Exposure shall not exceed the Aggregate Commitment. No Facility LC shall have
> an expiration date later than eighteen months after its issuance and any
> Facility LC having an expiration date beyond the Facility Termination Date
> must be fully collateralized by cash in the Facility LC Collateral Account not
> later than 30 days prior to the Facility Termination Date.
> 
>         2.19.2. Participations. Upon the issuance or Modification by the LC
> Issuer of a Facility LC in accordance with this Section 2.19, the LC Issuer
> shall be deemed, without further action by any party hereto, to have
> unconditionally and irrevocably sold to each Lender, and each Lender shall be
> deemed, without further action by any party hereto, to have unconditionally
> and irrevocably purchased from the LC Issuer, a participation in such Facility
> LC (and each Modification thereof) and the related LC Obligations in
> proportion to its Pro Rata Share.
> 
>         2.19.3. Notice. Subject to Section 2.19.1, the Borrower shall give the
> LC Issuer notice prior to 10:00 a.m. (Chicago, Illinois time) at least five
> Business Days prior to the proposed date of issuance or Modification of each
> Facility LC, specifying the beneficiary, the proposed date of issuance (or
> Modification) and the expiration date of such Facility LC, and describing the
> proposed terms of such Facility LC and the nature of the transactions proposed
> to be supported thereby. Upon receipt of such notice, the LC Issuer shall
> promptly notify the Agent, and the Agent shall promptly notify each Lender, of
> the contents thereof and of the amount of such Lender's participation in such
> proposed Facility LC. The issuance or Modification by the LC Issuer of any
> Facility LC shall, in addition to the conditions precedent set forth in
> Article IV (the satisfaction of which the
> 
> 23
> 
> --------------------------------------------------------------------------------
> 
> LC Issuer shall have no duty to ascertain), be subject to the conditions
> precedent that such Facility LC shall be satisfactory to the LC Issuer and
> that the Borrower shall have executed and delivered such application agreement
> and/or such other instruments and agreements relating to such Facility LC as
> the LC Issuer shall have reasonably requested (each, a "Facility LC
> Application"). In the event of any conflict between the terms of this
> Agreement and the terms of any Facility LC Application, the terms of this
> Agreement shall control.
> 
>         2.19.4. LC Fees. The Borrower shall pay to the Agent, for the account
> of the Lenders ratably in accordance with their respective Pro Rata Shares,
> (i) with respect to each standby Facility LC, a letter of credit fee at a per
> annum rate equal to the Applicable Fee Rate in effect from time to time on the
> average daily undrawn stated amount under such standby Facility LC, such fee
> to be payable in arrears on each Payment Date, and (ii) with respect to each
> commercial Facility LC, a one-time letter of credit fee in an amount equal to
> the LC Issuer's standard fee then in effect for commercial letters of credit
> (or, with respect to a Modification of any such commercial Facility LC which
> increases the stated amount thereof, such increase in the stated amount)
> thereof, such fee to be payable on the date of such issuance or increase (each
> such fee described in this sentence an "LC Fee"). The Borrower shall also pay
> to the LC Issuer for its own account (x) at the time of issuance of each
> Facility LC, a fronting fee in an amount to be agreed upon between the LC
> Issuer and the Borrower, and (y) documentary and processing charges in
> connection with the issuance or Modification of and draws under Facility LCs
> in accordance with the LC Issuer's standard schedule for such charges as in
> effect from time to time.
> 
>         2.19.5. Administration; Reimbursement by Lenders. Upon receipt from
> the beneficiary of any Facility LC of any demand for payment under such
> Facility LC, the LC Issuer shall notify the Agent and the Agent shall promptly
> notify the Borrower and each other Lender as to the amount to be paid by the
> LC Issuer as a result of such demand and the proposed payment date (the "LC
> Payment Date"). The responsibility of the LC Issuer to the Borrower and each
> Lender shall be only to determine that the documents (including each demand
> for payment) delivered under each Facility LC in connection with such
> presentment shall be in conformity in all material respects with such Facility
> LC. The LC Issuer shall endeavor to exercise the same care in the issuance and
> administration of the Facility LCs as it does with respect to letters of
> credit in which no participations are granted, it being understood that in the
> absence of any gross negligence or willful misconduct by the LC Issuer, each
> Lender shall be unconditionally and irrevocably liable without regard to the
> occurrence of any Default or any condition precedent whatsoever, to reimburse
> the LC Issuer on demand for (i) such Lender's Pro Rata Share of the amount of
> each payment made by the LC Issuer under each Facility LC to the extent such
> amount is not reimbursed by the Borrower pursuant to Section 2.19.6 below,
> plus (ii) interest on the foregoing amount to be reimbursed by such Lender,
> for each day from the date of the LC Issuer's demand for such reimbursement
> (or, if such demand is made after 11:00 a.m. (Chicago, Illinois time) on such
> date, from the next succeeding Business Day) to the date on which such Lender
> pays the amount to be reimbursed by it, at a rate of interest per annum equal
> to the Federal Funds Effective Rate for the first three days and, thereafter,
> at a rate of interest equal to the rate applicable to ABR Advances.
> 
> 24
> 
> --------------------------------------------------------------------------------
> 
>         2.19.6. Reimbursement by Borrower. The Borrower shall be irrevocably
> and unconditionally obligated to reimburse the LC Issuer on or before the
> applicable LC Payment Date for any amounts to be paid by the LC Issuer upon
> any drawing under any Facility LC, without presentment, demand, protest or
> other formalities of any kind; provided that neither the Borrower nor any
> Lender shall hereby be precluded from asserting any claim for direct (but not
> consequential) damages suffered by the Borrower or such Lender to the extent,
> but only to the extent, caused by (i) the willful misconduct or gross
> negligence of the LC Issuer in determining whether a request presented under
> any Facility LC issued by it complied with the terms of such Facility LC or
> (ii) the LC Issuer's failure to pay under any Facility LC issued by it after
> the presentation to it of a request strictly complying with the terms and
> conditions of such Facility LC. All such amounts paid by the LC Issuer and
> remaining unpaid by the Borrower shall bear interest, payable on demand, for
> each day until paid at a rate per annum equal to (x) the rate applicable to
> ABR Advances for such day if such day falls on or before the applicable LC
> Payment Date and (y) the sum of 2% plus the rate applicable to ABR Advances
> for such day if such day falls after such LC Payment Date. The LC Issuer will
> pay to each Lender ratably in accordance with its Pro Rata Share all amounts
> received by it from the Borrower for application in payment, in whole or in
> part, of the Reimbursement Obligation in respect of any Facility LC issued by
> the LC Issuer, but only to the extent such Lender has made payment to the LC
> Issuer in respect of such Facility LC pursuant to Section 2.19.5. Subject to
> the terms and conditions of this Agreement (including without limitation the
> submission of a Borrowing Notice in compliance with Section 2.8 and the
> satisfaction of the applicable conditions precedent set forth in Article IV),
> the Borrower may request an Advance hereunder for the purpose of satisfying
> any Reimbursement Obligation.
> 
>         2.19.7. Obligations Absolute. The Borrower's obligations under this
> Section 2.19 shall be absolute and unconditional under any and all
> circumstances and irrespective of any setoff, counterclaim or defense to
> payment which the Borrower may have or have had against the LC Issuer, any
> Lender or any beneficiary of a Facility LC. The Borrower further agrees with
> the LC Issuer and the Lenders that the LC Issuer and the Lenders shall not be
> responsible for, and the Borrower's Reimbursement Obligation in respect of any
> Facility LC shall not be affected by, among other things, the validity or
> genuineness of documents or of any endorsements thereon, even if such
> documents should in fact prove to be in any or all respects invalid,
> fraudulent or forged, or any dispute between or among the Borrower, any of its
> Affiliates, the beneficiary of any Facility LC or any financing institution or
> other party to whom any Facility LC may be transferred or any claims or
> defenses whatsoever of the Borrower or of any of its Affiliates against the
> beneficiary of any Facility LC or any such transferee. The LC Issuer shall not
> be liable for any error, omission, interruption or delay in transmission,
> dispatch or delivery of any message or advice, however transmitted, in
> connection with any Facility LC. The Borrower agrees that any action taken or
> omitted by the LC Issuer or any Lender under or in connection with each
> Facility LC and the related drafts and documents, if done without gross
> negligence or willful misconduct, shall be binding upon the Borrower and shall
> not put the LC Issuer or any Lender under any liability to the Borrower.
> Nothing in this Section 2.19.7 is intended to limit the right of the Borrower
> to make a claim against the LC Issuer for damages as contemplated by the
> proviso to the first sentence of Section 2.19.6.
> 
>         2.19.8. Actions of LC Issuer. The LC Issuer shall be entitled to rely,
> and shall be fully protected in relying, upon any Facility LC, draft, writing,
> resolution, notice,
> 
> 25
> 
> --------------------------------------------------------------------------------
> 
> consent, certificate, affidavit, letter, cablegram, telegram, telecopy, telex
> or teletype message, statement, order or other document believed by it to be
> genuine and correct and to have been signed, sent or made by the proper Person
> or Persons, and upon advice and statements of legal counsel, independent
> accountants and other experts selected by the LC Issuer. The LC Issuer shall
> be fully justified in failing or refusing to take any action under this
> Agreement unless it shall first have received such advice or concurrence of
> the Required Lenders as it reasonably deems appropriate or it shall first be
> indemnified to its reasonable satisfaction by the Lenders against any and all
> liability and expense which may be incurred by it by reason of taking or
> continuing to take any such action. Notwithstanding any other provision of
> this Section 2.19, the LC Issuer shall in all cases be fully protected in
> acting, or in refraining from acting, under this Agreement in accordance with
> a request of the Required Lenders, and such request and any action taken or
> failure to act pursuant thereto shall be binding upon the Lenders and any
> future holders of a participation in any Facility LC.
> 
>         2.19.9. Indemnification. The Borrower hereby agrees to indemnify and
> hold harmless each Lender, the LC Issuer and the Agent, and their respective
> directors, officers, agents and employees from and against any and all claims
> and damages, losses, liabilities, costs or expenses which such Lender, the LC
> Issuer or the Agent may incur (or which may be claimed against such Lender,
> the LC Issuer or the Agent by any Person whatsoever) by reason of or in
> connection with the issuance, execution and delivery or transfer of or payment
> or failure to pay under any Facility LC or any actual or proposed use of any
> Facility LC, including, without limitation, any claims, damages, losses,
> liabilities, costs or expenses which the LC Issuer may incur by reason of or
> in connection with (i) the failure of any other Lender to fulfill or comply
> with its obligations to the LC Issuer hereunder (but nothing herein contained
> shall affect any rights the Borrower may have against any defaulting Lender)
> or (ii) by reason of or on account of the LC Issuer issuing any Facility LC
> which specifies that the term "Beneficiary" included therein includes any
> successor by operation of law of the named Beneficiary, but which Facility LC
> does not require that any drawing by any such successor Beneficiary be
> accompanied by a copy of a legal document, satisfactory to the LC Issuer,
> evidencing the appointment of such successor Beneficiary; provided that the
> Borrower shall not be required to indemnify any Lender, the LC Issuer or the
> Agent for any claims, damages, losses, liabilities, costs or expenses to the
> extent, but only to the extent, caused by (x) the willful misconduct or gross
> negligence of the LC Issuer in determining whether a request presented under
> any Facility LC complied with the terms of such Facility LC or (y) the LC
> Issuer's failure to pay under any Facility LC after the presentation to it of
> a request strictly complying with the terms and conditions of such Facility
> LC. Nothing in this Section 2.19.9 is intended to limit the obligations of the
> Borrower under any other provision of this Agreement.
> 
>         2.19.10. Lenders' Indemnification. Each Lender shall, ratably in
> accordance with its Pro Rata Share, indemnify the LC Issuer, its affiliates
> and their respective directors, officers, agents and employees (to the extent
> not reimbursed by the Borrower) against any cost, expense (including
> reasonable counsel fees and disbursements), claim, demand, action, loss or
> liability (except such as result from such indemnitees' gross negligence or
> willful misconduct or the LC Issuer's failure to pay under any Facility LC
> after the presentation to it of a request strictly complying with the terms
> and conditions of the Facility LC) that such indemnitees may suffer or incur
> in connection with this Section 2.19 or any action taken or omitted by such
> indemnitees hereunder.
> 
> 26
> 
> --------------------------------------------------------------------------------
> 
>         2.19.11. Facility LC Collateral Account. The Borrower agrees that it
> will, upon the request of the Agent or the Required Lenders and until the
> final expiration date of any Facility LC and thereafter as long as any amount
> is payable to the LC Issuer or the Lenders in respect of any Facility LC,
> maintain a special collateral account pursuant to arrangements satisfactory to
> the Agent (the "Facility LC Collateral Account") at the Agent's office at the
> address specified pursuant to Article XIII, in the name of such Borrower but
> under the sole dominion and control of the Agent, for the benefit of the
> Lenders and in which such Borrower shall have no interest other than as set
> forth in Section 8.1. The Borrower hereby pledges, assigns and grants to the
> Agent, on behalf of and for the ratable benefit of the Lenders and the LC
> Issuer, a security interest in all of the Borrower's right, title and interest
> in and to all funds which may from time to time be on deposit in the Facility
> LC Collateral Account to secure the prompt and complete payment and
> performance of the Obligations. The Agent will invest any funds on deposit
> from time to time in the Facility LC Collateral Account in certificates of
> deposit of JPMorgan having a maturity not exceeding 30 days. Nothing in this
> Section 2.19.11 shall either obligate the Agent to require the Borrower to
> deposit any funds in the Facility LC Collateral Account or limit the right of
> the Agent to release any funds held in the Facility LC Collateral Account in
> each case other than as required by Section 8.1 and Section 2.19.1.
> 
>         2.19.12. Rights as a Lender. In its capacity as a Lender, the LC
> Issuer shall have the same rights and obligations as any other Lender.

        2.20. Non-Receipt of Funds by the Agent. Unless the Borrower or a
Lender, as the case may be, notifies the Agent prior to the date on which it is
scheduled to make payment to the Agent of (i) in the case of a Lender, the
proceeds of a Loan or (ii) in the case of the Borrower, a payment of principal,
interest or fees to the Agent for the account of the Lenders, that it does not
intend to make such payment, the Agent may assume that such payment has been
made. The Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the Borrower, as the case may be, has not in fact made such
payment to the Agent, the recipient of such payment shall, on demand by the
Agent, repay to the Agent the amount so made available together with interest
thereon in respect of each day during the period commencing on the date such
amount was so made available by the Agent until the date the Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, (A)
for Loans in Dollars, the Federal Funds Effective Rate for such day for the
first three days and, thereafter, the interest rate applicable to the relevant
Loan, and (B) for Loans in Agreed Currencies other than Dollars, the applicable
Eurocurrency Reference Rate plus the Agent's overdraft cost, or (y) in the case
of payment by the Borrower, (A) for Loans in Dollars, the interest rate
applicable to the relevant Loan, and (B) for Loans in Agreed Currencies other
than Dollars, the applicable Eurocurrency Reference Rate plus the Agent's
overdraft cost.

        2.21. Replacement of Lender. If the Borrower is required pursuant to
Section 3.1, 3.2 or 3.5 to make any additional payment to any Lender or if any
Lender's obligation to make or continue, or to convert ABR Advances into,
Eurocurrency Advances shall be suspended pursuant to Section 3.3 (any Lender so
affected an "Affected Lender"), the Borrower may elect, if such amounts continue
to be charged or such suspension is still effective, to replace such Affected
Lender as a Lender party to this Agreement, provided that no Default or
Unmatured Default shall have occurred and be continuing at the time of such
replacement, and provided further that,

27

--------------------------------------------------------------------------------

concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Borrower and the Agent shall agree, as of such
date, to purchase for cash the Advances and other Obligations due to the
Affected Lender pursuant to an assignment substantially in the form of Exhibit C
and to become a Lender for all purposes under this Agreement and to assume all
obligations of the Affected Lender to be terminated as of such date and to
comply with the requirements of Section 12.3 applicable to assignments, and (ii)
the Borrower shall pay to such Affected Lender in same day funds on the day of
such replacement (A) all interest, fees and other amounts then accrued but
unpaid to such Affected Lender by the Borrower hereunder to and including the
date of determination, including without limitation payments due to such
Affected Lender under Sections 3.1, 3.2 and 3.5, and (B) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 3.4 had the Loans of such Affected Lender been prepaid
on such date rather than sold to the replacement Lender.

        2.22 Increase in Aggregate Commitment. If no Default shall have occurred
and be continuing at such time, the Borrower may, if it so elects, subject to
customary conditions, request an increase of the Revolving Credit Facility by up
to $50,000,000 (not to exceed a total of $150,000,000) by obtaining one or more
commitments from one or more Lenders or other entities with the written consent
of the Agent, but without the consent of any other Lenders. Upon execution and
delivery by the Borrower and such Lender or other entity of an instrument of
assumption in form and amount reasonably satisfactory to the Agent, such
existing Lender shall have a Commitment as therein set forth or such other
entity shall become a Lender with a Commitment as therein set forth and all the
rights and obligations of the Lender with such a Commitment hereunder; provided
that (i) the Borrower shall provide prompt notice of such increase to the Agent,
which shall promptly notify the other Lenders, (ii) the aggregate amount of each
such increase which is effective on any day shall be at least $5,000,000, (iii)
the Aggregate Commitment shall at no time exceed $150,000,000, (iv) the Agent
shall have consented in writing, (v) not more than 2 Aggregate Commitment
increases may be issued in any calendar year, and (vi) a Person becoming a
Lender with a Commitment or a Lender increasing its Commitment, as appropriate,
shall have received any required customary closing conditions, including,
without limitation, the Borrower's authorizing resolutions and opinions of
counsel. Any request received by the Agent from the Borrower to increase the
Aggregate Commitment shall be delivered to each Lender and shall be implemented
by one or more existing Lenders agreeing to increase their Commitments or by a
Person agreeing to become a Lender with a Commitment; provided that no Lender
shall have any obligation to increase its Commitment but each Lender shall have
the right to elect to increase its Commitment in its sole discretion pro rata
with any other one or more Persons agreeing to become a Lender hereunder or by
any combination of the foregoing, as determined by the Agent in consultation
with the Borrower. An increase in the Aggregate Commitment and any amendments to
the Credit Agreement to evidence such increase shall not require the consent of
any Lender not participating in such increase.

        2.23 Amendment and Restatement. This Agreement amends and restates the
Credit Agreement dated May 20, 2004 among the Borrower, the lenders party
thereto and the Agent (the "Prior Credit Agreement"). All Advances and Letters
of Credit outstanding under the Prior Credit Agreement shall constitute Advances
and Letters of Credit under this Agreement and all fees and other obligations
accrued under the Prior Credit Agreement will continue to accrue and be paid
under this Agreement under the terms of this Agreement. The Advances and other
obligations pursuant hereto are issued in exchange and replacement for the
Advances and other obligations under the Prior Credit Agreement, and shall not
be a novation or satisfaction thereof. The Lenders

28

--------------------------------------------------------------------------------

acknowledge and agree that such transfers of rights and interests under the Loan
Documents shall take place among the Lenders as of the effective date of this
Agreement to give effect to Commitments set forth on the signature pages hereof.

        2.24 Noteless Agreement; Evidence of Indebtedness. (i) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

        (ii)  The Agent shall also maintain accounts in which it will record (a)
the amount of each Loan made hereunder, the Agreed Currency and Type thereof and
the Interest Period with respect thereto, (b) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder, (c) the original stated amount of each Facility LC and the
amount of LC Obligations outstanding at any time, and (d) the amount of any sum
received by the Agent hereunder from the Borrower and each Lender's share
thereof.

        (iii)  The entries maintained in the accounts maintained pursuant to
paragraphs (i) and (ii) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Agent or any Lender to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Obligations
in accordance with their terms.

        (iv) Any Lender may request that its Loans be evidenced by a promissory
note or, in the case of the Swing Line Lender, promissory notes representing its
Revolving Loans and Swing Line Loans, respectively, substantially in the form of
Exhibit A, with appropriate changes for notes evidencing Swing Line Loans (each
a "Note"). In such event, the Borrower shall prepare, execute and deliver to
such Lender such Note or Notes payable to the order of such Lender. Thereafter,
the Loans evidenced by each such Note and interest thereon shall at all times
(prior to any assignment pursuant to Section 12.3) be represented by one or more
Notes payable to the order of the payee named therein, except to the extent that
any such Lender subsequently returns any such Note for cancellation and requests
that such Loans once again be evidenced as described in paragraphs (i) and (ii)
above.

        2.25. Market Disruption. Notwithstanding the satisfaction of all
conditions referred to in Article II and Article IV with respect to any Advance
in any Agreed Currency other than Dollars, if there shall occur on or prior to
the date of such Advance any change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
which would in the reasonable opinion of the Agent or the Required Lenders make
it impracticable for the Eurocurrency Loans comprising such Advance to be
denominated in the Agreed Currency specified by the Borrower, then the Agent
shall forthwith give notice thereof to the Borrower and the Lenders, and such
Loans shall not be denominated in such Agreed Currency but shall be made on such
Borrowing Date in Dollars, in an aggregate principal amount equal to the Dollar
Amount of the aggregate principal amount specified in the related Borrowing
Notice or Conversion/Continuation Notice, as the case may be, as ABR Loans,
unless the Borrower notifies the Agent at least one Business Day before such
date that (i) it elects not to borrow on such date or (ii) it elects to borrow
on such date in a different Agreed Currency, as the case may be, in which the
denomination of such Loans would in the opinion of the Agent and the Required
Lenders be practicable and in an aggregate principal amount equal to the Dollar

29

--------------------------------------------------------------------------------

Amount of the aggregate principal amount specified in the related Borrowing
Notice or Conversion/Continuation Notice, as the case may be.

        2.26. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the "specified currency") into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase the specified
currency with such other currency at the Agent's main office on the Business Day
preceding that on which final, non-appealable judgment is given. The obligations
of the Borrower in respect of any sum due to any Lender or the Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Agent (as the case may be) of any sum adjudged to
be so due in such other currency such Lender or the Agent (as the case may be)
may in accordance with normal, reasonable banking procedures purchase the
specified currency with such other currency. If the amount of the specified
currency so purchased is less than the sum originally due to such Lender or the
Agent, as the case may be, in the specified currency, the Borrower agrees, to
the fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Agent, as the
case may be, against such loss, and if the amount of the specified currency so
purchased exceeds (a) the sum originally due to any Lender or the Agent, as the
case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 11.2, such Lender or the Agent, as the case may be,
agrees to remit such excess to the Borrower.

ARTICLE III

YIELD PROTECTION; TAXES


        3.1. Yield Protection. If, on or after the date of this Agreement, the
adoption of any law or any governmental or quasi-governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law), or any
change in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation or the LC Issuer with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency:

> (i)     subjects any Lender or any applicable Lending Installation or the LC
> Issuer to any Taxes, or changes the basis of taxation of payments (other than
> with respect to Excluded Taxes) to any Lender or the LC Issuer in respect of
> its Eurocurrency Loans, Facility LCs or participations therein, or
> 
> (ii)     imposes or increases or deems applicable any reserve, assessment,
> insurance charge, special deposit or similar requirement against assets of,
> deposits with or for the account of, or credit extended by, any Lender or any
> applicable Lending Installation or the LC Issuer (other than reserves and
> assessments taken into account in determining the interest rate applicable to
> Eurocurrency Advances), or
> 
> 30
> 
> --------------------------------------------------------------------------------
> 
> (iii)     imposes any other condition the result of which is to increase the
> cost to any Lender or any applicable Lending Installation or the LC Issuer of
> making, funding or maintaining its Eurocurrency Loans (including, without
> limitation, any conversion of any Loan denominated in an Agreed Currency other
> than Euro into a Loan denominated in Euro), or of issuing or participating in
> Facility LCs, or reduces any amount receivable by any Lender or any applicable
> Lending Installation or the LC Issuer in connection with its Eurocurrency
> Loans, Facility LCs or participations therein, or requires any Lender or any
> applicable Lending Installation or the LC Issuer to make any payment
> calculated by reference to the amount of Eurocurrency Loans, Facility LCs or
> participations therein held or interest or LC Fees received by it, by an
> amount deemed material by such Lender or the LC Issuer as the case may be,

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or the LC Issuer, as the case may be, of making
or maintaining its Eurocurrency Loans (including, without limitation, any
conversion of any Loan denominated in an Agreed Currency other than Euro into a
Loan denominated in Euro) or Commitment or of issuing or participating in
Facility LCs or to reduce the return received by such Lender or applicable
Lending Installation or the LC Issuer, as the case may be, in connection with
such Eurocurrency Loans, Commitment, Facility LCs or participations therein,
then, within 15 days of demand by such Lender or the LC Issuer, as the case may
be, the Borrower shall pay such Lender or the LC Issuer, as the case may be,
such additional amount or amounts as will compensate such Lender or the LC
Issuer, as the case may be, for such increased cost or reduction in amount
received.

        3.2. Changes in Capital Adequacy Regulations. If a Lender or the LC
Issuer determines the amount of capital required or expected to be maintained by
such Lender or the LC Issuer, any Lending Installation of such Lender or the LC
Issuer or any corporation controlling such Lender or the LC Issuer is increased
as a result of a Change, then, within 15 days of demand by such Lender or the LC
Issuer, the Borrower shall pay such Lender or the LC Issuer the amount necessary
to compensate for any shortfall in the rate of return on the portion of such
increased capital which such Lender or the LC Issuer determines is attributable
to this Agreement, its Outstanding Credit Exposure or its Commitment to make
Loans and issue or participate in Facility LCs, as the case may be, hereunder
(after taking into account such Lender's or the LC Issuer's policies as to
capital adequacy). "Change" means (i) any change after the date of this
Agreement in the Risk-Based Capital Guidelines or (ii) any adoption of or change
in any other law, governmental or quasi-governmental rule, regulation, policy,
guideline, interpretation, or directive (whether or not having the force of law)
after the date of this Agreement which affects the amount of capital required or
expected to be maintained by any Lender or the LC Issuer or any Lending
Installation or any corporation controlling any Lender or the LC Issuer.
"Risk-Based Capital Guidelines" means (i) the risk-based capital guidelines in
effect in the United States on the date of this Agreement, including transition
rules, and (ii) the corresponding capital regulations promulgated by regulatory
authorities outside the United States implementing the July 1988 report of the
Basle Committee on Banking Regulation and Supervisory Practices Entitled
"International Convergence of Capital Measurements and Capital Standards,"
including transition rules, and any amendments to such regulations adopted prior
to the date of this Agreement.

        3.3. Availability of Types of Advances. If any Lender determines that
maintenance of its Eurocurrency Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or if the Required Lenders

31

--------------------------------------------------------------------------------

determine that (i) deposits of a type and maturity appropriate to match fund
Eurocurrency Advances are not available or (ii) the interest rate applicable to
Eurocurrency Advances does not accurately reflect the cost of making or
maintaining Eurocurrency Advances, then the Agent shall suspend the availability
of Eurocurrency Advances and require any affected Eurocurrency Advances to be
repaid or converted to ABR Advances, subject to the payment of any funding
indemnification amounts required by Section 3.4.

        3.4. Funding Indemnification. If any payment of a Eurocurrency Advance
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, or a Eurocurrency
Advance is not made on the date specified by the Borrower for any reason other
than default by the Lenders, the Borrower will indemnify each Lender for any
loss or cost incurred by it resulting therefrom, including, without limitation,
any loss or cost in liquidating or employing deposits acquired to fund or
maintain such Eurocurrency Advance.

        3.5. Taxes. (i) All payments by the Borrower to or for the account of
any Lender, the LC Issuer or the Agent hereunder or under any Note or Facility
LC Application shall be made free and clear of and without deduction for any and
all Taxes. If the Borrower shall be required by law to deduct any Taxes from or
in respect of any sum payable hereunder to any Lender, the LC Issuer or the
Agent, (a) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 3.5) such Lender, the LC Issuer or the Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (b) the Borrower shall make such deductions, (c) the
Borrower shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (d) the Borrower shall furnish to the Agent
the original copy of a receipt evidencing payment thereof within 30 days after
such payment is made.

        (ii) In addition, the Borrower hereby agrees to pay any present or
future stamp or documentary taxes and any other excise or property taxes,
charges or similar levies which arise from any payment made hereunder or under
any Note or Facility LC Application or from the execution or delivery of, or
otherwise with respect to, this Agreement or any Note or Facility LC Application
("Other Taxes").

        (iii) The Borrower hereby agrees to indemnify the Agent, the LC Issuer
and each Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 3.5) paid by the Agent, the LC Issuer or such Lender as a result of its
Commitment, any Loans made by it hereunder, or otherwise in connection with its
participation in this Agreement and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto. Payments due under this
indemnification shall be made within 30 days of the date the Agent, the LC
Issuer or such Lender makes demand therefor pursuant to Section 3.6.

        (iv) Each Lender that is not incorporated under the laws of the United
States of America or a state thereof (each a "Non-U.S. Lender") agrees that it
will, not more than ten Business Days after the date of this Agreement, (i)
deliver to the Agent two duly completed copies of United States Internal Revenue
Service Form W-8BEN or W-8ECI, certifying in either case that such Lender is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, and (ii) deliver to the
Agent a United States Internal Revenue Form W-8 or W-9, as the case may be, and
certify that it is entitled to an exemption

32

--------------------------------------------------------------------------------

from United States backup withholding tax. Each Non-U.S. Lender further
undertakes to deliver to each of the Borrower and the Agent (x) renewals or
additional copies of such form (or any successor form) on or before the date
that such form expires or becomes obsolete, and (y) after the occurrence of any
event requiring a change in the most recent forms so delivered by it, such
additional forms or amendments thereto as may be reasonably requested by the
Borrower or the Agent. All forms or amendments described in the preceding
sentence shall certify that such Lender is entitled to receive payments under
this Agreement without deduction or withholding of any United States federal
income taxes, unless an event (including without limitation any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form or amendment with respect to it and such Lender advises the Borrower and
the Agent that it is not capable of receiving payments without any deduction or
withholding of United States federal income tax.

        (v) For any period during which a Non-U.S. Lender has failed to provide
the Borrower with an appropriate form pursuant to clause (iv), above (unless
such failure is due to a change in treaty, law or regulation, or any change in
the interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under clause (iv), above, the Borrower shall take
such steps as such Non-U.S. Lender shall reasonably request to assist such
Non-U.S. Lender to recover such Taxes.

        (vi) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate.

        (vii) If the U.S. Internal Revenue Service or any other governmental
authority of the United States or any other country or any political subdivision
thereof asserts a claim that the Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered or properly completed, because such Lender failed to notify
the Agent of a change in circumstances which rendered its exemption from
withholding ineffective, or for any other reason), such Lender shall indemnify
the Agent fully for all amounts paid, directly or indirectly, by the Agent as
tax, withholding therefor, or otherwise, including penalties and interest, and
including taxes imposed by any jurisdiction on amounts payable to the Agent
under this subsection, together with all costs and expenses related thereto
(including attorneys fees and time charges of attorneys for the Agent, which
attorneys may be employees of the Agent). The obligations of the Lenders under
this Section 3.5(vii) shall survive the payment of the Obligations and
termination of this Agreement.

        3.6. Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurocurrency Loans to reduce any liability of the Borrower to
such Lender under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of
Eurocurrency Advances under Section 3.3, so long as such designation is not, in
the judgment of such Lender, disadvantageous to such Lender. Each

33

--------------------------------------------------------------------------------

Lender shall deliver a written statement of such Lender to the Borrower (with a
copy to the Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4 or
3.5. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrower in the absence of manifest error.
Determination of amounts payable under such Sections in connection with a
Eurocurrency Loan shall be calculated as though each Lender funded its
Eurocurrency Loan through the purchase of a deposit of the type, currency and
maturity corresponding to the deposit used as a reference in determining the
Eurocurrency Rate applicable to such Loan, whether in fact that is the case or
not. Unless otherwise provided herein, the amount specified in the written
statement of any Lender shall be payable on demand after receipt by the Borrower
of such written statement. The obligations of the Borrower under Sections 3.1,
3.2, 3.4 and 3.5 shall survive payment of the Obligations and termination of
this Agreement.


ARTICLE IV

CONDITIONS PRECEDENT


        4.1. Initial Credit Extension. The Lenders shall not be required to make
the initial Credit Extension hereunder until satisfaction of the following
conditions precedent:

> (i)     The Agent shall have received copies of the articles or certificate of
> incorporation of the Borrower and each Guarantor, together with all
> amendments, and a certificate of good standing, each certified by the
> appropriate governmental officer in its jurisdiction of incorporation, as well
> as any other information required by Section 326 of the USA PATRIOT ACT or
> necessary for the Agent or any Lender to verify the identity of Borrower as
> required by Section 326 of the USA PATRIOT Act.
> 
> (ii)     The Agent shall have received copies, certified by the Secretary or
> Assistant Secretary of the Borrower and each Guarantor, of its by-laws and of
> its Board of Directors' resolutions and of resolutions or actions of any other
> body authorizing the execution of the Loan Documents to which the Borrower or
> such Guarantor, as applicable, is a party.
> 
> (iii)     The Agent shall have received an incumbency certificate, executed by
> the Secretary or Assistant Secretary of the Borrower and each Guarantor, which
> shall identify by name and title and bear the signatures of the Authorized
> Officers and any other officers of the Borrower and such Guarantor authorized
> to sign the Loan Documents to which the Borrower or such Guarantor is a party,
> upon which certificate the Agent and the Lenders shall be entitled to rely
> until informed of any change in writing by the Borrower.
> 
> (iv)     The Agent shall have received a certificate, signed by the chief
> financial officer of the Borrower, stating that on the initial Credit
> Extension Date no Default or Unmatured Default has occurred and is continuing.
> 
> 34
> 
> --------------------------------------------------------------------------------
> 
> (v)     The Agent shall have received a written opinion of the Borrower's and
> the Guarantors' counsel, addressed to the Lenders, in form and substance
> acceptable to the Lenders.
> 
> (vi)     Lender shall have received any Note requested by a Lender pursuant to
> Section 2.24 payable to the order of each such requesting Lender.
> 
> (vii)     The Agent shall have received all fees and other amounts due and
> payable on or prior to the initial Credit Extension Date.
> 
> (viii)     Each of the Loan Documents shall have been duly executed and
> delivered by the Borrower and the Guarantors, as applicable, to the Agent.
> 
> (ix)     The Agent shall have received the original stock certificates of the
> pledged securities required by the Collateral Documents, endorsed in blank.
> 
> (x)     The Lenders shall have received the Borrower's audited June 30, 2007
> financial statements and the Borrower's December 31, 2007 financial
> statements.
> 
> (xi)     The Agent shall have received satisfactory return after search in
> accordance with the Uniform Commercial Code or the applicable law in such
> governmental offices as the Agent shall have deemed appropriate.
> 
> (xii)     The Agent shall have received a compliance certificate, in
> substantially the form of Exhibit B, duly completed and executed by the
> Borrower.
> 
> (xiii)     The Agent shall have received a solvency certificate, in the form
> prescribed by the Agent, duly executed by the Borrower.
> 
> (xiv)     The Agent shall have determined that (i) since March 21, 2008, there
> is an absence of any material adverse change or disruption in primary or
> secondary loan syndication markets, financial markets or in capital markets
> generally that would likely impair syndication of the Loans hereunder and (ii)
> the Borrower have fully cooperated with the Agent's syndication efforts
> including, without limitation, by providing the Agent with information
> regarding the Borrower's operations and prospects and such other information
> as the Agent deems necessary to successfully syndicate the Loans hereunder.
> 
> (xv)     The Lenders shall have received such other documents as any Lender or
> its counsel may have reasonably requested.

        4.2. Each Credit Extension. The Lenders shall not be required to make
any Credit Extension unless on the applicable Credit Extension Date:

> (i)     There exists no Default or Unmatured Default.
> 
> (ii)     The representations and warranties contained in Article V are true
> and correct as of such Credit Extension Date except to the extent any such
> 
> 35
> 
> --------------------------------------------------------------------------------
> 
> representation or warranty is stated to relate solely to an earlier date, in
> which case such representation or warranty shall have been true and correct on
> and as of such earlier date.
> 
> (iii)     All legal matters incident to the making of such Credit Extension
> Date shall be satisfactory to the Lenders and their counsel.

        Each Borrowing Notice or request for issuance of a Facility LC with
respect to each such Credit Extension shall constitute a representation and
warranty by the Borrower that the conditions contained in Sections 4.2(i) and
(ii) have been satisfied.

        4.3. Post-Closing Covenant. Notwithstanding the provisions of Sections
4.1 and 4.2, the Borrower shall have until June 6, 2008 to cause the Collateral
Document applicable to the pledge of capital stock in Kimball Electronics
Poland, Sp. z o.o. to be executed and delivered to the Agent and to deliver the
original stock certificates for the other non-U.S. Subsidiaries as required by
the Collateral Documents. On or prior to June 6, 2008, Borrower shall also
furnish the Agent with acceptable written opinions of counsel for Kimball
Electronics Netherlands B.V. and as to the enforceability of the share pledge
agreement for Kimball Electronics Poland, Sp. z o.o.
 

ARTICLE V

REPRESENTATIONS AND WARRANTIES


        The Borrower represents and warrants to the Lenders that:

        5.1. Existence and Standing. Each of the Borrower and its Subsidiaries
is a corporation, partnership (in the case of Subsidiaries only) or limited
liability company duly and properly incorporated or organized, as the case may
be, validly existing and (to the extent such concept applies to such entity) in
good standing under the laws of its jurisdiction of incorporation or
organization and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted.

        5.2. Authorization and Validity. The Borrower has the power and
authority and legal right to execute and deliver the Loan Documents to which it
is a party and to perform its obligations thereunder. The execution and delivery
by the Borrower of the Loan Documents to which it is a party and the performance
of its obligations thereunder have been duly authorized by proper corporate
proceedings, and the Loan Documents to which the Borrower is a party constitute
legal, valid and binding obligations of the Borrower enforceable against the
Borrower in accordance with their terms, except as enforceability may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors' rights generally.

        5.3. No Conflict; Government Consent. Neither the execution and delivery
by the Borrower of the Loan Documents to which it is a party, nor the
consummation of the transactions therein contemplated, nor compliance with the
provisions thereof will violate (i) any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on the Borrower or any of its
Subsidiaries or (ii) the Borrower's or any Subsidiary's articles or certificate
of incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by-laws, or operating or other management
agreement, as the case may be, or (iii) the provisions of any

36

--------------------------------------------------------------------------------

indenture, instrument or agreement to which the Borrower or any of its
Subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder, or result in, or
require, the creation or imposition of any Lien in, of or on the Property of the
Borrower or a Subsidiary pursuant to the terms of any such indenture, instrument
or agreement. No order, consent, adjudication, approval, license, authorization,
or validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by the Borrower or any of its
Subsidiaries, is required to be obtained by the Borrower or any of its
Subsidiaries in connection with the execution and delivery of the Loan
Documents, the borrowings under this Agreement, the payment and performance by
the Borrower of the Obligations or the legality, validity, binding effect or
enforceability of any of the Loan Documents.

        5.4. Financial Statements. The June 30, 2007 and December 31, 2007
consolidated financial statements of the Borrower and its Subsidiaries
heretofore delivered to the Lenders were prepared in accordance with generally
accepted accounting principles in effect on the date such statements were
prepared and fairly present the consolidated financial condition and operations
of the Borrower and its Subsidiaries at such date and the consolidated results
of their operations for the period then ended.

        5.5. Material Adverse Change. Since June 30, 2007 there has been no
change in the business, Property, prospects, condition (financial or otherwise)
or results of operations of the Borrower and its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect.

        5.6. Taxes. The Borrower and its Subsidiaries have filed all United
States federal tax returns and all other tax returns which are required to be
filed and have paid all taxes due pursuant to said returns or pursuant to any
assessment received by the Borrower or any of its Subsidiaries, except such
taxes, if any, as are being contested in good faith and as to which adequate
reserves have been provided in accordance with GAAP and as to which no Lien
exists. The United States income tax returns of the Borrower and its
Subsidiaries have been audited by the Internal Revenue Service through the
fiscal year ended June 30, 2005. No tax liens have been filed and no claims are
being asserted with respect to any such taxes. The charges, accruals and
reserves on the books of the Borrower and its Subsidiaries in respect of any
taxes or other governmental charges are adequate.

        5.7. Litigation and Contingent Obligations. Except as set forth on
Schedule 5.7, there is no litigation, arbitration, governmental investigation,
proceeding or inquiry pending or, to the knowledge of any of their officers,
threatened against or affecting the Borrower or any of its Subsidiaries which
could reasonably be expected to have a Material Adverse Effect or which seeks to
prevent, enjoin or delay the making of any Credit Extensions. Other than any
liability incident to any litigation, arbitration or proceeding which (i) could
not reasonably be expected to have a Material Adverse Effect or (ii) is set
forth on Schedule 5.7, the Borrower has no material contingent obligations not
provided for or disclosed in the financial statements referred to in Section
5.4.

        5.8. Subsidiaries. Schedule 5.8 contains an accurate list of all
Subsidiaries of the Borrower as of the date of this Agreement, setting forth
their respective jurisdictions of organization and the percentage of their
respective capital stock or other ownership interests owned by the Borrower or
other Subsidiaries. All of the issued and outstanding shares of capital

37

--------------------------------------------------------------------------------

stock or other ownership interests of such Subsidiaries have been (to the extent
such concepts are relevant with respect to such ownership interests) duly
authorized and issued and are fully paid and non-assessable.

        5.9. ERISA. The Unfunded Liabilities of all Single Employer Plans do not
in the aggregate exceed $10,000,000. Neither the Borrower nor any other member
of the Controlled Group has incurred, or is reasonably expected to incur, any
withdrawal liability to Multiemployer Plans in excess of $10,000,000 in the
aggregate. Each Plan complies in all material respects with all applicable
requirements of law and regulations, no Reportable Event has occurred with
respect to any Plan, neither the Borrower nor any other member of the Controlled
Group has withdrawn from any Plan or initiated steps to do so, and no steps have
been taken to reorganize or terminate any Plan.

        5.10. Accuracy of Information. No information, exhibit or report
furnished by the Borrower or any of its Subsidiaries to the Agent or to any
Lender in connection with the negotiation of, or compliance with, the Loan
Documents contained any material misstatement of fact or omitted to state a
material fact or any fact necessary to make the statements contained therein not
misleading.

        5.11. Regulation U. Margin stock (as defined in Regulation U)
constitutes less than 25% of the value of those assets of the Borrower and its
Subsidiaries which are subject to any limitation on sale, pledge, or other
restriction hereunder.

        5.12. Material Agreements. Neither the Borrower nor any Subsidiary is a
party to any agreement or instrument or subject to any charter or other
corporate restriction which could reasonably be expected to have a Material
Adverse Effect. Neither the Borrower nor any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any agreement to which it is a party, which default
could reasonably be expected to have a Material Adverse Effect or (ii) any
agreement or instrument evidencing or governing Indebtedness.

        5.13. Compliance With Laws. The Borrower and its Subsidiaries have
complied with all applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government or any instrumentality or
agency thereof having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property except for any failure
to comply with any of the foregoing which could not reasonably be expected to
have a Material Adverse Effect.

        5.14. Ownership of Properties. Except as set forth on Schedule 5.14, on
the date of this Agreement, the Borrower and its Subsidiaries will have good
title, free of all Liens other than those permitted by Section 6.14, to all of
the Property and assets reflected in the Borrower's most recent consolidated
financial statements provided to the Agent as owned by the Borrower and its
Subsidiaries.

        5.15. Plan Assets; Prohibited Transactions. The Borrower is not an
entity deemed to hold "plan assets" within the meaning of 29 C.F.R. Section
2510.3-101 of an employee benefit plan (as defined in Section 3(3) of ERISA)
which is subject to Title I of ERISA or any plan (within the meaning of Section
4975 of the Code), and neither the execution of this Agreement nor the making of
Credit Extensions hereunder gives rise to a prohibited transaction within the
meaning of Section 406 of ERISA or Section 4975 of the Code.

38

--------------------------------------------------------------------------------

        5.16. Environmental Matters. In the ordinary course of its business, the
officers of the Borrower consider the effect of Environmental Laws on the
business of the Borrower and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to the Borrower
due to Environmental Laws. On the basis of this consideration, the Borrower has
concluded that Environmental Laws cannot reasonably be expected to have a
Material Adverse Effect. Neither the Borrower nor any Subsidiary has received
any notice to the effect that its operations are not in material compliance with
any of the requirements of applicable Environmental Laws or are the subject of
any federal or state investigation evaluating whether any remedial action is
needed to respond to a release of any toxic or hazardous waste or substance into
the environment, which non-compliance or remedial action could reasonably be
expected to have a Material Adverse Effect.

        5.17. Investment Company Act. Neither the Borrower nor any Subsidiary is
an "investment company" or a company "controlled" by an "investment company",
within the meaning of the Investment Company Act of 1940, as amended.

        5.18. Post-Retirement Benefits. The present value of the expected cost
of post-retirement medical and insurance benefits payable by the Borrower and
its Subsidiaries to its employees and former employees, as estimated by the
Borrower in accordance with procedures and assumptions deemed reasonable by the
Required Lenders, does not exceed $7,500,000.
 

ARTICLE VI

COVENANTS


        During the term of this Agreement, unless the Required Lenders shall
otherwise consent in writing:

        6.1. Financial Reporting. The Borrower will maintain, for itself and
each Subsidiary, a system of accounting established and administered in
accordance with generally accepted accounting principles, and furnish to the
Lenders:

> (i)     Within 90 days after the close of each of its fiscal years, an
> unqualified audit report certified by Deloitte & Touche, Ernst & Young, KPMG
> or PricewaterhouseCoopers (and their respective successors) or other
> independent certified public accountants reasonably acceptable to the Lenders,
> prepared in accordance with GAAP on a consolidated basis for itself and its
> Subsidiaries, including balance sheets as of the end of such period, related
> profit and loss and reconciliation of surplus statements, and a statement of
> cash flows, accompanied by any management letter prepared by said accountants.
> 
> (ii)     Within 45 days after the close of the first three quarterly periods
> of each of its fiscal years, for itself and its Subsidiaries, consolidated
> unaudited balance sheets as at the close of each such period and consolidated
> profit and loss statements and a statement of cash flows for the period from
> the beginning of such fiscal year to the end of such quarter, all certified by
> its chief financial officer.
> 
> 39
> 
> --------------------------------------------------------------------------------
> 
> (iii)     Together with the financial statements required under Sections
> 6.1(i) and (ii), a compliance certificate in substantially the form of Exhibit
> B signed by its chief financial officer showing the calculations necessary to
> determine compliance with this Agreement and stating that no Default or
> Unmatured Default exists, or if any Default or Unmatured Default exists,
> stating the nature and status thereof.
> 
> (iv)     As soon as possible and in any event within 10 days after the
> Borrower knows that any Reportable Event has occurred with respect to any
> Plan, a statement, signed by the chief financial officer of the Borrower,
> describing said Reportable Event and the action which the Borrower proposes to
> take with respect thereto.
> 
> (v)     As soon as possible and in any event within 10 days after receipt by
> the Borrower, a copy of (a) any notice or claim to the effect that the
> Borrower or any of its Subsidiaries is or may be liable to any Person as a
> result of the release by the Borrower, any of its Subsidiaries, or any other
> Person of any toxic or hazardous waste or substance into the environment, and
> (b) any notice alleging any violation of any federal, state or local
> environmental, health or safety law or regulation by the Borrower or any of
> its Subsidiaries, which, in either case, could reasonably be expected to have
> a Material Adverse Effect.
> 
> (vi)     Promptly upon the furnishing thereof to the shareholders of the
> Borrower, copies of all financial statements, reports and proxy statements so
> furnished.
> 
> (vii)     Promptly upon the filing thereof, copies of all registration
> statements and annual, quarterly, monthly or other regular reports which the
> Borrower or any of its Subsidiaries files with the Securities and Exchange
> Commission.
> 
> (viii)     Such other information (including non-financial information) as the
> Agent or any Lender may from time to time reasonably request.

        If any information which is required to be furnished to the Lenders
under this Section 6.1 is required by law or regulation to be filed by the
Borrower with a government body on an earlier date, then the information
required hereunder shall be furnished to the Lenders at such earlier date.

        6.2. Use of Proceeds. The Borrower will, and will cause each Subsidiary
to, use the proceeds of the Credit Extensions for general corporate purposes,
including acquisitions. The Borrower will not, nor will it permit any Subsidiary
to, use any of the proceeds of the Advances to purchase or carry any "margin
stock" (as defined in Regulation U).

        6.3. Notice of Default. The Borrower will, and will cause each
Subsidiary to, give prompt notice in writing to the Lenders of the occurrence of
any Default or Unmatured Default and of any other development, financial or
otherwise, which could reasonably be expected to have a Material Adverse Effect.

        6.4. Conduct of Business. The Borrower will, and will cause each
Subsidiary to, carry on and conduct its business in substantially the same
manner, including through permitted joint venture Investments, and in
substantially the same fields of enterprise as it is presently conducted and do
all things necessary to remain duly incorporated or organized, validly existing
and (to the

40

--------------------------------------------------------------------------------

extent such concept applies to such entity) in good standing as a corporation,
partnership or limited liability company in its jurisdiction of incorporation or
organization, as the case may be, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted.

        6.5. Taxes. The Borrower will, and will cause each Subsidiary to, timely
file complete and correct United States federal and applicable foreign, state
and local tax returns required by law and pay when due all taxes, assessments
and governmental charges and levies upon it or its income, profits or Property,
except those which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been set aside in accordance
with GAAP.

        6.6. Insurance. The Borrower will, and will cause each Subsidiary to,
maintain with financially sound and reputable insurance companies insurance on
substantially all their Property in such amounts and covering such risks as is
consistent with sound business practice, and the Borrower will furnish to any
Lender upon request full information as to the insurance carried.

        6.7. Compliance with Laws. The Borrower will, and will cause each
Subsidiary to, materially comply with all laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it may be subject
including, without limitation, all Environmental Laws.

        6.8. Maintenance of Properties. The Borrower will, and will cause each
Subsidiary to, do all things necessary to maintain, preserve, protect and keep
its Property in good repair, working order and condition, and make all necessary
and proper repairs, renewals and replacements so that its business carried on in
connection therewith may be properly conducted at all times, provided that the
Borrower may discontinue operations in the ordinary course of business.

        6.9. Inspection. The Borrower will, and will cause each Subsidiary to,
permit the Agent and the Lenders, by their respective representatives and
agents, to inspect any of the Property, books and financial records of the
Borrower and each Subsidiary, to examine and make copies of the books of
accounts and other financial records of the Borrower and each Subsidiary, and to
discuss the affairs, finances and accounts of the Borrower and each Subsidiary
with, and to be advised as to the same by, their respective officers at such
reasonable times and intervals as the Agent or any Lender may designate.

        6.10. Indebtedness. The Borrower will not, nor will it permit any
Subsidiary to, create, incur or suffer to exist any Indebtedness, except:

> (i)     The Loans and the Reimbursement Obligations, including Loans made
> hereunder pursuant to any increase in the Aggregate Commitment in accordance
> with Section 2.22.
> 
> (ii)     Indebtedness existing on the date hereof and described in Schedule
> 6.10.
> 
> (iii)     Indebtedness owed to the Borrower by a Guarantor or by a non-U.S.
> Subsidiary (other than a Restricted Subsidiary), of which the Borrower or a
> Subsidiary of the Borrower has granted a first priority pledge of 65% of such
> non-U.S. Subsidiary's capital stock to the Agent pursuant to the Collateral
> Documents.
> 
> 41
> 
> --------------------------------------------------------------------------------
> 
> (iv)     Other Indebtedness of the Borrower outstanding at any time not
> exceeding the sum of (a) $100,000,000, minus (b) the then outstanding
> principal balance of Indebtedness permitted under Section 6.10(v).
> 
> (v)     Other Indebtedness of the Borrower's Subsidiaries not exceeding in the
> aggregate outstanding at any time an amount equal to 20% of Borrower's
> Consolidated Net Worth.

        6.11. Merger. The Borrower will not, nor will it permit any Subsidiary
to, merge or consolidate with or into any other Person, except that a Subsidiary
may merge into the Borrower or a Wholly-Owned Subsidiary and except as provided
in Sections 6.13(v) and (vi).

        6.12. Sale of Assets. The Borrower will not, nor will it permit any
Subsidiary to, lease, sell or otherwise dispose of its Property to any other
Person, except:

> (i)     Sales of inventory in the ordinary course of business.
> 
> (ii)     Leases, sales or other dispositions of its Property that, together
> with all other Property of the Borrower and its Subsidiaries previously
> leased, sold or disposed of (other than inventory in the ordinary course of
> business) as permitted by this Section during the period commencing on the
> date of this Agreement and ending with the month in which any such lease, sale
> or other disposition occurs, do not constitute a Substantial Portion of the
> Property of the Borrower and its Subsidiaries.
> 
> (iii)     As described in Schedule 6.12.

        6.13. Investments and Acquisitions. The Borrower will not, nor will it
permit any Subsidiary to, make or suffer to exist any Investments (including
without limitation, loans and advances to, and other Investments in,
Subsidiaries), or commitments therefor, or to create any Subsidiary or to become
or remain a partner in any partnership or joint venture, or to make any
Acquisition of any Person, except:

> (i)     Cash Equivalent Investments.
> 
> (ii)     Existing Investments in Subsidiaries and other Investments in
> existence on the date hereof and described in Schedule 6.13.
> 
> (iii)     Investments by the Borrower in and to the Guarantors, and
> Investments by the Borrower in and to non-U.S. Subsidiaries, of which the
> Borrower or a Subsidiary of the Borrower has granted a first priority pledge
> of 65% of such non-U.S. Subsidiary's capital stock to the Agent pursuant to
> the Collateral Documents if required under Section 6.17 hereof, and
> Investments by the Borrower in U.S. Subsidiaries that are not Guarantors if
> the Required Lenders have not required such U.S. Subsidiary to be a Guarantor
> in accordance with Section 6.17 hereof.
> 
> (iv)     Any other Investments by the Borrower not exceeding $50,000,000 in
> the aggregate outstanding at any time.
> 
> 42
> 
> --------------------------------------------------------------------------------
> 
> (v)     Acquisitions by the Borrower or a Subsidiary of the Borrower on the
> conditions that: (a) in the event of a merger, the Borrower or the Subsidiary
> is the legal surviving corporation; (b) no Default or Unmatured Default has
> occurred and is continuing at the time of such Acquisition or will result or
> occur after the consummation of such Acquisition; (c) the entity or business
> acquired is substantially in the same field or enterprise as presently
> conducted by the Borrower or its Subsidiaries; and (d) the aggregate amount of
> consideration (including, without limitation, all direct payments, all earnout
> and other deferred payments, and all Indebtedness assumed or incurred and any
> other form of consideration) paid or payable for such Acquisition or
> Investment does not exceed in the aggregate an amount equal to $25,000,000.
> 
> (vi)     Acquisitions by the Borrower or a Subsidiary of the Borrower having
> an aggregate amount of consideration (including, without limitation, all
> direct payments, all earnout and other deferred payments, and all Indebtedness
> assumed or incurred and any other form of consideration) paid or payable for
> such Acquisition in excess of $25,000,000 but less than $125,000,000 on the
> conditions that: (a) in the event of a merger, the Borrower or the Subsidiary
> is the legal surviving corporation; (b) no Default or Unmatured Default has
> occurred and is continuing at the time of such Acquisition or will result or
> occur after the consummation of such Acquisition; (c) the Agent receives prior
> notice of all material details of such Acquisition or Investment, and the
> entity or business acquired is substantially in the same field or enterprise
> as presently conducted by the Borrower or its Subsidiaries; (d) the Borrower
> provides satisfactory written evidence to the Agent that the Borrower's ratio
> of Consolidated Indebtedness to Consolidated EBITDA, calculated on a pro forma
> basis for the prior 12 month period giving effect to the consummation of such
> Acquisition, is less than or equal to 2.25 to 1.0; and (e) the Agent receives
> satisfactory evidence that the board of directors of the target entity, in the
> case of a corporation, or the members or managers (as applicable) of the
> target entity, in the case of a limited liability company, have approved the
> subject Acquisition.
> 
> (vii)     Other Acquisitions and Investments approved in writing by the
> Required Lenders.

        6.14. Liens. The Borrower will not, nor will it permit any Subsidiary
to, create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any of its Subsidiaries, except:

> (i)     Liens for taxes, assessments or governmental charges or levies on its
> Property if the same shall not at the time be delinquent or thereafter can be
> paid without penalty, or are being contested in good faith and by appropriate
> proceedings and for which adequate reserves in accordance with GAAP shall have
> been set aside on its books.
> 
> (ii)     Liens imposed by law, such as carriers', warehousemen's and
> mechanics' liens and other similar liens arising in the ordinary course of
> business which secure payment of obligations not more than 60 days past due or
> which are being contested in good faith by appropriate proceedings and for
> which adequate reserves shall have been set aside on its books.
> 
> 43
> 
> --------------------------------------------------------------------------------
> 
> (iii)     Liens arising out of pledges or deposits under worker's compensation
> laws, unemployment insurance, old age pensions, or other social security or
> retirement benefits, or similar legislation.
> 
> (iv)     Utility easements, building restrictions and such other encumbrances
> or charges against real property as are of a nature generally existing with
> respect to properties of a similar character and which do not in any material
> way affect the marketability of the same or interfere with the use thereof in
> the business of the Borrower or its Subsidiaries.
> 
> (v)     Liens on Property of the Borrower or any of its Subsidiaries created
> solely for the purpose of securing purchase money Indebtedness and Capitalized
> Lease Obligations in an aggregate principal amount not to exceed 10% of the
> Borrower's total assets at any one time outstanding, representing or incurred
> to finance, refinance or refund the purchase price of the Property, provided
> that no such Liens shall extend to or cover other Property of the Borrower or
> such Subsidiary so acquired, and the principal amount of Indebtedness secured
> by such Lien shall at not time exceed the original purchase price of the
> Property.
> 
> (vi)     Liens existing on the date hereof and described in Schedule 6.14 and
> future Liens, provided that the aggregate Indebtedness securing such existing
> and future Liens does not exceed $10,000,000 in the aggregate outstanding at
> any time.
> 
> (vii)     Liens in favor of the Agent, for the benefit of the Lenders, granted
> pursuant to any Collateral Document.

        6.15. Affiliates. The Borrower will not, and will not permit any
Subsidiary to, enter into any transaction (including, without limitation, the
purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate except in the ordinary course of business and
pursuant to the reasonable requirements of the Borrower's or such Subsidiary's
business and upon fair and reasonable terms no less favorable to the Borrower or
such Subsidiary than the Borrower or such Subsidiary would obtain in a
comparable arms-length transaction.

        6.16. Rate Management Obligations. The Borrower will not, nor will it
permit any Subsidiary to, incur Rate Management Obligations, other than Rate
Management Obligations incurred in connection with interest rate, foreign
currency or commodity exchange, swap, collar, cap or similar agreements entered
into by the Borrower or any Subsidiary pursuant to which the Borrower or such
Subsidiary has hedged its reasonably estimated interest rate, foreign currency
or commodity exposure.

        6.17. Addition of Guarantors; Addition of Pledged Stock. Borrower shall
give the Agent and the Lenders written notice as soon as practicable of the
initial capitalization or Acquisition of each new Subsidiary, but, in any event,
not later than thirty (30) days after such initial capitalization or
Acquisition. If the Required Lenders require, at any time, Borrower will cause
such new Subsidiary (other than a Subsidiary organized or incorporated outside
the United States of America) to execute and deliver to the Agent a Guaranty.
Such Guaranty shall be executed and delivered within thirty (30) days of the
Required Lenders' request. With delivery to the Agent of such Guaranty, the
Borrower shall also furnish, or cause to be furnished, to the Agent (a) copies
of the certificate or articles of incorporation of such Guarantor, together with
all amendments, and a certificate of good standing or existence, both certified
by the appropriate

44

--------------------------------------------------------------------------------

governmental officer in its jurisdiction of incorporation; (b) copies, certified
by the Secretary or Assistant Secretary of such Guarantor, of its by-laws and of
its Board of Directors' resolutions (and resolutions of other bodies, if any are
reasonably deemed necessary by counsel for any Lender) authorizing the execution
of the Guaranty; (c) an incumbency certificate, executed by the Secretary or
Assistant Secretary of such Guarantor, which shall identify by name and title
and bear the signature of the officers of such Guarantor authorized to sign the
Guaranty; and (d) a favorable written opinion of such Guarantor's counsel,
addressed to the Agent in a form acceptable to the Agent, opining (i) as to such
Guarantor's existence, (ii) as to such Guarantor's authorization to execute the
Guaranty, (iii) as to the enforceability of the Guaranty, and (iv) that the
execution and performance of the Guaranty will not conflict with or result in a
breach under any material contract, indenture, instrument or other agreement by
which such Guarantor is bound or to which it is party. If the Required Lenders
require, at any time, the Borrower shall within thirty (30) days of its initial
capitalization or Acquisition of a non-U.S. Subsidiary (or, if the capital stock
of such new non-U.S. Subsidiary is owned by another Subsidiary, shall cause such
other Subsidiary to) deliver to the Agent an executed supplement to the existing
Collateral Document or a new stock pledge agreement, together with appropriate
corporate resolutions, stock certificates, UCC filings or amendments and other
documentation, in each case in form and substance reasonably satisfactory to the
Agent and the Agent shall be reasonably satisfied that the Agent has a first
priority perfected pledge of 65% of the capital stock of such non-U.S.
Subsidiary owned by the Borrower and its Subsidiaries.

        6.18. Financial Covenants.

>         6.18.1. Interest Coverage Ratio. The Borrower will not permit the
> ratio, determined as of the end of each of its fiscal quarters for the then
> most-recently ended four fiscal quarters, of (i) Consolidated EBIT to (ii)
> Consolidated Interest Expense to be less than 3.00 to 1.00.
> 
>         6.18.2. Minimum Net Worth. The Borrower will at all times maintain
> Consolidated Net Worth of not less than $362,000,000.

 

ARTICLE VII

DEFAULTS


        The occurrence of any one or more of the following events shall
constitute a Default:

        7.1. Any representation or warranty made or deemed made by or on behalf
of the Borrower or any of its Subsidiaries to the Lenders or the Agent under or
in connection with this Agreement, any Credit Extension, or any certificate or
information delivered in connection with this Agreement or any other Loan
Document shall be materially false on the date as of which made;

        7.2. Nonpayment of principal of any Loan when due, nonpayment of any
Reimbursement Obligation within one Business Day after the same becomes due, or
nonpayment of interest upon any Loan or of any commitment fee, LC Fee or other
obligations under any of the Loan Documents within five days after the same
becomes due;

45

--------------------------------------------------------------------------------

        7.3. The breach by the Borrower of any of the terms or provisions of
Section 6.2, 6.10, 6.11, 6.12, 6.13, 6.14, 6.15, 6.16 or 6.18;

        7.4. The breach by the Borrower (other than a breach which constitutes a
Default under another Section of this Article VII) of any of the terms or
provisions of this Agreement which is not remedied within five days after
written notice from the Agent or any Lender;

        7.5. Failure of the Borrower or any of its Subsidiaries to pay when due
any Material Indebtedness; or the default by the Borrower or any of its
Subsidiaries in the performance (beyond the applicable grace period with respect
thereto, if any) of any term, provision or condition contained in any Material
Indebtedness Agreement, or any other event shall occur or condition exist, the
effect of which default, event or condition is to cause, or to permit the
holder(s) of such Material Indebtedness or the lender(s) under any Material
Indebtedness Agreement to cause, such Material Indebtedness to become due prior
to its stated maturity or any commitment to lend under any Material Indebtedness
Agreement to be terminated prior to its stated expiration date; or any Material
Indebtedness of the Borrower or any of its Subsidiaries shall be declared to be
due and payable or required to be prepaid or repurchased (other than by a
regularly scheduled payment) prior to the stated maturity thereof; or the
Borrower or any of its Subsidiaries shall not pay, or admit in writing its
inability to pay, its debts generally as they become due;

        7.6. The Borrower or any of its Subsidiaries shall (i) have an order for
relief entered with respect to it under the Federal bankruptcy laws as now or
hereafter in effect, (ii) make an assignment for the benefit of creditors, (iii)
apply for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion of its Property, (iv) institute any proceeding seeking an
order for relief under the Federal bankruptcy laws as now or hereafter in effect
or seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it, (v)
take any corporate or partnership action to authorize or effect any of the
foregoing actions set forth in this Section 7.6 or (vi) fail to contest in good
faith any appointment or proceeding described in Section 7.7;

        7.7. Without the application, approval or consent of the Borrower or any
of its Subsidiaries, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrower or any of its Subsidiaries or any
Substantial Portion of its Property, or a proceeding described in Section
7.6(iv) shall be instituted against the Borrower or any of its Subsidiaries and
such appointment continues undischarged or such proceeding continues undismissed
or unstayed for a period of 30 consecutive days;

        7.8. Any court, government or governmental agency shall condemn, seize
or otherwise appropriate, or take custody or control of, all or any portion of
the Property of the Borrower and its Subsidiaries which, when taken together
with all other Property of the Borrower and its Subsidiaries so condemned,
seized, appropriated, or taken custody or control of, during the period
commencing on the date of this Agreement and ending with the month in which any
such action occurs, constitutes a Substantial Portion;

        7.9. The Borrower or any of its Subsidiaries shall fail within 30 days
to pay, bond or otherwise discharge one or more (i) judgments or orders for the
payment of money in excess of

46

--------------------------------------------------------------------------------

$10,000,000 (or the equivalent thereof in currencies other than U.S. Dollars) in
the aggregate, or (ii) nonmonetary judgments or orders which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
which judgment(s), in any such case, is/are not stayed on appeal or otherwise
being appropriately contested in good faith;

        7.10. The Unfunded Liabilities of all Single Employer Plans shall exceed
in the aggregate $10,000,000 or any Reportable Event shall occur in connection
with any Plan;

        7.11. Nonpayment by the Borrower or any Subsidiary of any Rate
Management Obligation within five days after the same becomes due;

        7.12. Any Change in Control shall occur;

        7.13. The Borrower or any other member of the Controlled Group shall
have been notified by the sponsor of a Multiemployer Plan that it has incurred
withdrawal liability to such Multiemployer Plan in an amount which, when
aggregated with all other amounts required to be paid to Multiemployer Plans by
the Borrower or any other member of the Controlled Group as withdrawal liability
(determined as of the date of such notification), exceeds $10,000,000 or
requires payments exceeding $5,000,000 per annum;

        7.14. The Borrower or any other member of the Controlled Group shall
have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, if as a result of such reorganization or
termination the aggregate annual contributions of the Borrower and the other
members of the Controlled Group (taken as a whole) to all Multiemployer Plans
which are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the
respective plan years of each such Multiemployer Plan immediately preceding the
plan year in which the reorganization or termination occurs by an amount
exceeding $10,000,000;

        7.15. The Borrower or any of its Subsidiaries shall (i) be the subject
of any proceeding or investigation pertaining to the release by the Borrower,
any of its Subsidiaries or any other Person of any toxic or hazardous waste or
substance into the environment, or (ii) violate any Environmental Law, which, in
the case of an event described in clause (i) or clause (ii), could reasonably be
expected to have a Material Adverse Effect;

        7.16. The occurrence of any "default", as defined in any Loan Document
(other than this Agreement) or the breach of any of the terms or provisions of
any Loan Document (other than this Agreement), which default or breach continues
beyond any period of grace therein provided;

        7.17. Any Guaranty shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Guaranty, or any Guarantor shall fail to comply with any
of the terms or provisions of any Guaranty to which it is a party, or any
Guarantor shall deny that it has any further liability under any Guaranty to
which it is a party, or shall give notice to such effect; or

        7.18. Any Collateral Document shall for any reason fail to create a
valid and perfected first priority security interest in any collateral purported
to be covered thereby, except as permitted by the terms of any Collateral
Document, or any Collateral Document shall fail to remain in full force or
effect or any action shall be taken to discontinue or to assert the invalidity

47

--------------------------------------------------------------------------------

or unenforceability of any Collateral Document, or the Borrower shall fail to
comply with any of the terms or provisions of any Collateral Document.


ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES


        8.1. Acceleration; Facility LC Collateral Account. (i) If any Default
described in Section 7.6 or 7.7 occurs with respect to the Borrower, the
obligations of the Lenders to make Loans hereunder and the obligation and power
of the LC Issuer to issue Facility LCs shall automatically terminate and the
Obligations shall immediately become due and payable without any election or
action on the part of the Agent, the LC Issuer or any Lender and the Borrower
will be and become thereby unconditionally obligated, without any further
notice, act or demand, to pay to the Agent an amount in immediately available
funds, which funds shall be held in the Facility LC Collateral Account, equal to
the difference of (x) the amount of LC Obligations at such time, less (y) the
amount on deposit in the Facility LC Collateral Account at such time which is
free and clear of all rights and claims of third parties and has not been
applied against the Obligations (such difference, the "Collateral Shortfall
Amount"). If any other Default occurs, the Required Lenders (or the Agent with
the consent of the Required Lenders) may (a) terminate or suspend the
obligations of the Lenders to make Loans hereunder and the obligation and power
of the LC Issuer to issue Facility LCs, or declare the Obligations to be due and
payable, or both, whereupon the Obligations shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which the Borrower hereby expressly waives, and (b) upon notice to the Borrower
and in addition to the continuing right to demand payment of all amounts payable
under this Agreement, make demand on the Borrower to pay, and the Borrower will,
forthwith upon such demand and without any further notice or act, pay to the
Agent the Collateral Shortfall Amount, which funds shall be deposited in the
Facility LC Collateral Account.

> (ii) If at any time while any Default is continuing, the Agent determines that
> the Collateral Shortfall Amount at such time is greater than zero, the Agent
> may make demand on the Borrower to pay, and the Borrower will, forthwith upon
> such demand and without any further notice or act, pay to the Agent the
> Collateral Shortfall Amount, which funds shall be deposited in the Facility LC
> Collateral Account.
> 
> (iii) The Agent may at any time or from time to time after funds are deposited
> in the Facility LC Collateral Account, apply such funds to the payment of the
> Obligations and any other amounts as shall from time to time have become due
> and payable by the Borrower to the Lenders or the LC Issuer under the Loan
> Documents.
> 
> (iv) At any time while any Default is continuing, neither the Borrower nor any
> Person claiming on behalf of or through the Borrower shall have any right to
> withdraw any of the funds held in the Facility LC Collateral Account. After
> all of the Obligations have been indefeasibly paid in full and the Aggregate
> Commitment has been terminated, any funds remaining in the Facility LC
> Collateral Account shall be returned by the Agent to the Borrower or paid to
> whomever may be legally entitled thereto at such time.
> 
> 48
> 
> --------------------------------------------------------------------------------
> 
> (v) If, within 30 days after acceleration of the maturity of the Obligations
> or termination of the obligations of the Lenders to make Loans and the
> obligations and power of the LC Issuer to issue Facility LCs hereunder as a
> result of any Default (other than any Default as described in Section 7.6 or
> 7.7 with respect to the Borrower) and before any judgment or decree for the
> payment of the Obligations due shall have been obtained or entered, the
> Required Lenders (in their sole discretion) shall so direct, the Agent shall,
> by notice to the Borrower, rescind and annul such acceleration and/or
> termination.

        8.2. Amendments. Subject to the provisions of this Section 8.2, the
Required Lenders (or the Agent with the consent in writing of the Required
Lenders) and the Borrower may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Borrower hereunder or waiving any
Default hereunder; provided, however, that no such supplemental agreement shall,
without the consent of all of the Lenders:

> (i)     Extend the final maturity of any Loan, or extend the expiration date
> of any Facility LC to a date after the Facility Termination Date or forgive
> all or any portion of the principal amount thereof or any Reimbursement
> Obligation related thereto, or reduce the rate or extend the time of payment
> of interest or fees thereon or Reimbursement Obligations related thereto.
> 
> (ii)     Reduce the percentage specified in the definition of Required
> Lenders.
> 
> (iii)     Extend the Facility Termination Date, or reduce the amount or extend
> the payment date for, the mandatory payments required under Section 2.2, or
> permit the Borrower to assign its rights under this Agreement.
> 
> (iv)     Except as provided in Section 2.22, increase the amount of the
> Aggregate Commitment, the Commitment of any Lender hereunder or the commitment
> to issue Facility LCs.
> 
> (v)     Amend this Section 8.2.
> 
> (vi)     Release any guarantor of any Advance or, except as provided in the
> Collateral Documents, release all or substantially all of the Collateral.

No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent, and no amendment of any
provision relating to the LC Issuer shall be effective without the written
consent of the LC Issuer. The Agent may waive payment of the fee required under
Section 12.3.2 without obtaining the consent of any other party to this
Agreement.

        8.3. Preservation of Rights. No delay or omission of the Lenders, the LC
Issuer or the Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Credit Extension notwithstanding the existence of a
Default or the inability of the Borrower to satisfy the conditions precedent to
such Credit Extension shall not constitute any waiver or acquiescence. Any
single or partial exercise of any such right shall not preclude other or further
exercise thereof or the exercise of any other right, and no waiver, amendment or
other variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in

49

--------------------------------------------------------------------------------

writing signed by the Lenders required pursuant to Section 8.2, and then only to
the extent in such writing specifically set forth. All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Agent, the LC Issuer and the Lenders until the Obligations have been paid
in full.
 

ARTICLE IX

GENERAL PROVISIONS


        9.1. Survival of Representations. All representations and warranties of
the Borrower contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.

        9.2. Governmental Regulation. Anything contained in this Agreement to
the contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.

        9.3. Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

        9.4. Entire Agreement. The Loan Documents embody the entire agreement
and understanding among the Borrower, the Agent, the LC Issuer and the Lenders
and supersede all prior agreements and understandings among the Borrower, the
Agent, the LC Issuer and the Lenders relating to the subject matter thereof
other than those contained in the fee letter described in Section 10.13 which
shall survive and remain in full force and effect during the term of this
Agreement.

        9.5. Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Agent is authorized to act as such). The failure of any Lender to perform any of
its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns, provided, however, that the parties
hereto expressly agree that the Arranger shall enjoy the benefits of the
provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement.

        9.6. Expenses; Indemnification. (i) The Borrower shall reimburse the
Agent and the Arranger for any costs, internal charges and out-of-pocket
expenses (including reasonable attorneys' fees and time charges of attorneys for
the Agent, which attorneys may be employees of the Agent) paid or incurred by
the Agent or the Arranger in connection with the preparation, negotiation,
execution, delivery, syndication, distribution (including, without limitation,
via the internet), review, amendment, modification, and administration of the
Loan Documents. The Borrower also agrees to reimburse the Agent, the Arranger,
the LC Issuer and the Lenders for any costs, internal charges and out-of-pocket
expenses (including reasonable attorneys' fees and

50

--------------------------------------------------------------------------------

time charges of attorneys for the Agent, the Arranger, the LC Issuer and the
Lenders, which attorneys may be employees of the Agent, the Arranger, the LC
Issuer or the Lenders) paid or incurred by the Agent, the Arranger, the LC
Issuer or any Lender in connection with the collection and enforcement of the
Loan Documents.

        (ii) The Borrower hereby further agrees to indemnify the Agent, the
Arranger, the LC Issuer, each Lender, their respective affiliates, and each of
their directors, officers and employees against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
all expenses of litigation or preparation therefor whether or not the Agent, the
Arranger, the LC Issuer, any Lender or any affiliate is a party thereto) which
any of them may pay or incur arising out of or relating to this Agreement, the
other Loan Documents, the transactions contemplated hereby or the direct or
indirect application or proposed application of the proceeds of any Credit
Extension hereunder except to the extent that they are determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the party seeking
indemnification. The obligations of the Borrower under this Section 9.6 shall
survive the termination of this Agreement.

        9.7. Numbers of Documents. All statements, notices, closing documents,
and requests hereunder shall be furnished to the Agent with sufficient
counterparts so that the Agent may furnish one to each of the Lenders.

        9.8. Accounting. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP in a manner
consistent with that used in preparing the financial statements referred to in
Section 5.4. If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and the
Borrower, the Agent or the Required Lenders shall so request, the Agent, the
Lenders and the Loan Parties shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders), provided that, until
so amended, such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and the Borrower shall provide
to the Agent and the Lenders reconciliation statements showing the difference in
such calculation, together with the delivery of monthly, quarterly and annual
financial statements required hereunder.

        9.9. Severability of Provisions. Any provision in any Loan Document that
is held to be inoperative, unenforceable, or invalid in any jurisdiction shall,
as to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.

        9.10. Nonliability of Lenders/Mutual Release of Consequential Damages.
The relationship between the Borrower on the one hand and the Lenders, the LC
Issuer and the Agent on the other hand shall be solely that of borrower and
lender. Neither the Agent, the Arranger, the LC Issuer nor any Lender shall have
any fiduciary responsibilities to the Borrower. Neither the Agent, the Arranger,
the LC Issuer nor any Lender undertakes any responsibility to the Borrower to
review or inform the Borrower of any matter in connection with any phase of the
Borrower's business or operations. The Borrower agrees that neither the Agent,
the Arranger, the LC Issuer nor any Lender shall have liability to the Borrower
(whether sounding in tort, contract or otherwise) for losses suffered by the
Borrower in connection with, arising out of, or in any

51

--------------------------------------------------------------------------------

way related to, the transactions contemplated and the relationship established
by the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. Except as
expressly provided in this Agreement, neither the Agent, the Arranger, the LC
Issuer, any Lender nor the Borrower shall have any liability with respect to,
and the Borrower, each Lender, the LC Issuer, the Arranger and the Agent hereby
waives, releases and agrees not to sue for, any special, indirect, consequential
or punitive damages suffered by it in connection with, arising out of, or in any
way related to the Loan Documents or the transactions contemplated thereby.

        9.11. Confidentiality. The Agent and each Lender agrees to hold any
confidential information which it may receive from the Borrower in connection
with this Agreement in confidence, except for disclosure (i) to its Affiliates
and to the Agent and any other Lender and their respective Affiliates, (ii) to
legal counsel, accountants, and other professional advisors to such Lender or to
a Transferee, (iii) to regulatory officials, (iv) to any Person as requested
pursuant to or as required by law, regulation, or legal process, (v) to any
Person in connection with any legal proceeding to which it is a party, (vi) to
its direct or indirect contractual counterparties in swap agreements or to legal
counsel, accountants and other professional advisors to such counterparties,
(vii) permitted by Section 12.4, and (viii) to rating agencies if requested or
required by such agencies in connection with a rating relating to the Advances
hereunder. Without limiting Section 9.4, the Borrower agrees that the terms of
this Section 9.11 shall set forth the entire agreement between the Borrower and
each Lender (including the Agent) with respect to any confidential information
previously or hereafter received by such Lender in connection with this
Agreement, and this Section 9.11 shall supersede any and all prior
confidentiality agreements entered into by such Lender with respect to such
confidential information. For the purposes of this Section, "Information" means
all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to the Agent, the LC
Issuer or any Lender on a nonconfidential basis prior to disclosure by the
Borrower; provided that, in the case of information received from the Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

        Each Lender acknowledges that Information as defined in this Section
furnished to its pursuant to this Agreement may include material non-public
information concerning the Borrower and its Subsidiaries or their respective
securities, and confirms that it has developed compliance procedures regarding
the use of material non-public information and that it will handle such material
non-public information in accordance with those procedures and applicable law,
including federal and state securities laws.

        All information, including requests for waivers and amendments,
furnished by the Borrower or the Agent pursuant to, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain material non-public information about the Borrower and its Subsidiaries
or their respective securities. Accordingly, each Lender represents to the
Borrower and the Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law.

52

--------------------------------------------------------------------------------

        9.12. Nonreliance. Each Lender hereby represents that it is not relying
on or looking to any margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System) for the repayment of the Credit
Extensions provided for herein.

        9.13. Disclosure. The Borrower and each Lender hereby acknowledge and
agree that JPMorgan and/or its Affiliates from time to time may hold investments
in, make other loans to or have other relationships with the Borrower and its
Affiliates.

        9.14. USA PATRIOT ACT NOTIFICATION. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the "Act") hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.


ARTICLE X

THE AGENT


        10.1. Appointment; Nature of Relationship. JPMorgan Chase Bank, N.A. is
hereby appointed by each of the Lenders as its contractual representative
(herein referred to as the "Agent") hereunder and under each other Loan
Document, and each of the Lenders irrevocably authorizes the Agent to act as the
contractual representative of such Lender with the rights and duties expressly
set forth herein and in the other Loan Documents. The Agent agrees to act as
such contractual representative upon the express conditions contained in this
Article X. Notwithstanding the use of the defined term "Agent," it is expressly
understood and agreed that the Agent shall not have any fiduciary
responsibilities to any Lender by reason of this Agreement or any other Loan
Document and that the Agent is merely acting as the contractual representative
of the Lenders with only those duties as are expressly set forth in this
Agreement and the other Loan Documents. In its capacity as the Lenders'
contractual representative, the Agent (i) does not hereby assume any fiduciary
duties to any of the Lenders, (ii) is a "representative" of the Lenders within
the meaning of the term "secured party" as defined in the Indiana Uniform
Commercial Code and (iii) is acting as an independent contractor, the rights and
duties of which are limited to those expressly set forth in this Agreement and
the other Loan Documents. Each of the Lenders hereby agrees to assert no claim
against the Agent on any agency theory or any other theory of liability for
breach of fiduciary duty, all of which claims each Lender hereby waives.

        10.2. Powers. The Agent shall have and may exercise such powers under
the Loan Documents as are specifically delegated to the Agent by the terms of
each thereof, together with such powers as are reasonably incidental thereto.
The Agent shall have no implied duties to the Lenders, or any obligation to the
Lenders to take any action thereunder except any action specifically provided by
the Loan Documents to be taken by the Agent.

        10.3. General Immunity. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable to the Borrower, the Lenders or
any Lender for any action taken or omitted to be taken by it or them hereunder
or under any other Loan Document or in connection

53

--------------------------------------------------------------------------------

herewith or therewith except to the extent such action or inaction is determined
in a final non-appealable judgment by a court of competent jurisdiction to have
arisen from the gross negligence or willful misconduct of such Person.

        10.4. No Responsibility for Loans, Recitals, etc. Neither the Agent nor
any of its directors, officers, agents or employees shall be responsible for or
have any duty to ascertain, inquire into, or verify (a) any statement, warranty
or representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Article IV, except
receipt of items required to be delivered solely to the Agent; (d) the existence
or possible existence of any Default or Unmatured Default; (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith; (f) the
value, sufficiency, creation, perfection or priority of any Lien in any
collateral security; or (g) the financial condition of the Borrower or any
guarantor of any of the Obligations or of any of the Borrower's or any such
guarantor's respective Subsidiaries.

        10.5. Action on Instructions of Lenders. The Agent shall in all cases be
fully protected in acting, or in refraining from acting, hereunder and under any
other Loan Document in accordance with written instructions signed by the
Required Lenders, and such instructions and any action taken or failure to act
pursuant thereto shall be binding on all of the Lenders. The Lenders hereby
acknowledge that the Agent shall be under no duty to take any discretionary
action permitted to be taken by it pursuant to the provisions of this Agreement
or any other Loan Document unless it shall be requested in writing to do so by
the Required Lenders. The Agent shall be fully justified in failing or refusing
to take any action hereunder and under any other Loan Document unless it shall
first be indemnified to its satisfaction by the Lenders pro rata against any and
all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.

        10.6. Employment of Agents and Counsel. The Agent may execute any of its
duties as Agent hereunder and under any other Loan Document by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Lenders, except as to money or securities received by it or its authorized
agents, for the default or misconduct of any such agents or attorneys-in-fact
selected by it with reasonable care. The Agent shall be entitled to advice of
counsel concerning the contractual arrangement between the Agent and the Lenders
and all matters pertaining to the Agent's duties hereunder and under any other
Loan Document.

        10.7. Reliance on Documents; Counsel. The Agent shall be entitled to
rely upon any Note, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex, electronic mail message, statement, paper or document believed
by it to be genuine and correct and to have been signed or sent by the proper
person or persons, and, in respect to legal matters, upon the opinion of counsel
selected by the Agent, which counsel may be employees of the Agent. For purposes
of determining compliance with the conditions specified in Sections 4.1 and 4.2,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Agent shall have received notice from such
Lender prior to the applicable date specifying its objection thereto.

54

--------------------------------------------------------------------------------

        10.8. Agent's Reimbursement and Indemnification. The Lenders agree to
reimburse and indemnify the Agent ratably in proportion to their respective
Commitments (or, if the Commitments have been terminated, in proportion to their
Commitments immediately prior to such termination) (i) for any amounts not
reimbursed by the Borrower for which the Agent is entitled to reimbursement by
the Borrower under the Loan Documents, (ii) for any other expenses incurred by
the Agent on behalf of the Lenders, in connection with the preparation,
execution, delivery, administration and enforcement of the Loan Documents
(including, without limitation, for any expenses incurred by the Agent in
connection with any dispute between the Agent and any Lender or between two or
more of the Lenders) and (iii) for any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind and nature whatsoever which may be imposed on, incurred by or
asserted against the Agent in any way relating to or arising out of the Loan
Documents or any other document delivered in connection therewith or the
transactions contemplated thereby (including, without limitation, for any such
amounts incurred by or asserted against the Agent in connection with any dispute
between the Agent and any Lender or between two or more of the Lenders), or the
enforcement of any of the terms of the Loan Documents or of any such other
documents, provided that (i) no Lender shall be liable for any of the foregoing
to the extent any of the foregoing is found in a final non-appealable judgment
by a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of the Agent and (ii) any indemnification required
pursuant to Section 3.5(vii) shall, notwithstanding the provisions of this
Section 10.8, be paid by the relevant Lender in accordance with the provisions
thereof. The obligations of the Lenders under this Section 10.8 shall survive
payment of the Obligations and termination of this Agreement.

        10.9. Notice of Default. The Agent shall not be deemed to have knowledge
or notice of the occurrence of any Default or Unmatured Default hereunder unless
the Agent has received written notice from a Lender or the Borrower referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a "notice of default". In the event that the Agent receives such
a notice, the Agent shall give prompt notice thereof to the Lenders.

        10.10. Rights as a Lender. In the event the Agent is a Lender, the Agent
shall have the same rights and powers hereunder and under any other Loan
Document with respect to its Commitment and its Loans as any Lender and may
exercise the same as though it were not the Agent, and the term "Lender" or
"Lenders" shall, at any time when the Agent is a Lender, unless the context
otherwise indicates, include the Agent in its individual capacity. The Agent and
its Affiliates may accept deposits from, lend money to, and generally engage in
any kind of trust, debt, equity or other transaction, in addition to those
contemplated by this Agreement or any other Loan Document, with the Borrower or
any of its Subsidiaries in which the Borrower or such Subsidiary is not
restricted hereby from engaging with any other Person. The Agent, in its
individual capacity, is not obligated to remain a Lender.

        10.11. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent, the Arranger or any other
Lender and based on the financial statements prepared by the Borrower and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent, the Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents. Except for any notice, report, document
or other information expressly required to be furnished

55

--------------------------------------------------------------------------------

to the Lenders by the Agent or Arranger hereunder, neither the Agent nor the
Arranger shall have any duty or responsibility (either initially or on a
continuing basis) to provide any Lender with any notice, report, document,
credit information or other information concerning the affairs, financial
condition or business of the Borrower or any of its Affiliates that may come
into the possession of the Agent or Arranger (whether or not in their respective
capacity as Agent or Arranger) or any of their Affiliates.

        10.12. Successor Agent. The Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower, such resignation to be
effective upon the appointment of a successor Agent or, if no successor Agent
has been appointed, forty-five days after the retiring Agent gives notice of its
intention to resign. The Agent may be removed at any time with or without cause
by written notice received by the Agent from the Required Lenders, such removal
to be effective on the date specified by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint, on
behalf of the Borrower and the Lenders, a successor Agent. If no successor Agent
shall have been so appointed by the Required Lenders within thirty days after
the resigning Agent's giving notice of its intention to resign, then the
resigning Agent may appoint, on behalf of the Borrower and the Lenders, a
successor Agent. Notwithstanding the previous sentence, the Agent may at any
time without the consent of the Borrower or any Lender, appoint any of its
Affiliates which is a commercial bank as a successor Agent hereunder. If the
Agent has resigned or been removed and no successor Agent has been appointed,
the Lenders may perform all the duties of the Agent hereunder and the Borrower
shall make all payments in respect of the Obligations to the applicable Lender
and for all other purposes shall deal directly with the Lenders. No successor
Agent shall be deemed to be appointed hereunder until such successor Agent has
accepted the appointment. Any such successor Agent shall be a commercial bank
having capital and retained earnings of at least $100,000,000. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the resigning or removed Agent. Upon
the effectiveness of the resignation or removal of the Agent, the resigning or
removed Agent shall be discharged from its duties and obligations hereunder and
under the Loan Documents. After the effectiveness of the resignation or removal
of an Agent, the provisions of this Article X shall continue in effect for the
benefit of such Agent in respect of any actions taken or omitted to be taken by
it while it was acting as the Agent hereunder and under the other Loan
Documents. In the event that there is a successor to the Agent by merger, or the
Agent assigns its duties and obligations to an Affiliate pursuant to this
Section 10.12, then the term "Prime Rate" as used in this Agreement shall mean
the prime rate, base rate or other analogous rate of the new Agent.

        10.13. Agent and Arranger Fees. The Borrower agrees to pay to the Agent
and the Arranger, for their respective accounts, the fees agreed to by the
Borrower, the Agent and the Arranger pursuant to that certain letter agreement
dated March 21, 2008, or as otherwise agreed from time to time.

        10.14. Delegation to Affiliates. The Borrower and the Lenders agree that
the Agent may delegate any of its duties under this Agreement to any of its
Affiliates. Any such Affiliate (and such Affiliate's directors, officers, agents
and employees) which performs duties in connection with this Agreement shall be
entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Agent is entitled under Articles IX and X.

        10.15. Collateral Releases. The Lenders hereby empower and authorize the
Agent to execute and deliver to the Borrower on their behalf any agreements,
documents or instruments as

56

--------------------------------------------------------------------------------

shall be necessary or appropriate to effect any releases of Collateral which
shall be permitted by the terms hereof or of any other Loan Document or which
shall otherwise have been approved by the Required Lenders (or, if required by
the terms of Section 8.2, all of the Lenders) in writing.
 

ARTICLE XI

SETOFF; RATABLE PAYMENTS


        11.1. Setoff. In addition to, and without limitation of, any rights of
the Lenders under applicable law, if the Borrower becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of the Borrower may
be offset and applied toward the payment of the Obligations owing to such
Lender, whether or not the Obligations, or any part thereof, shall then be due.

        11.2. Ratable Payments. If any Lender, whether by setoff or otherwise,
has payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Aggregate Outstanding Credit Exposure held by the
other Lenders so that after such purchase each Lender will hold its Pro Rata
Share of the Aggregate Outstanding Credit Exposure. If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for its Obligations or such amounts
which may be subject to setoff, such Lender agrees, promptly upon demand, to
take such action necessary such that all Lenders share in the benefits of such
collateral ratably in proportion to their respective Pro Rata Shares of the
Aggregate Outstanding Credit Exposure. In case any such payment is disturbed by
legal process, or otherwise, appropriate further adjustments shall be made.
 

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

        12.1. Successors and Assigns. The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrower and the
Lenders and their respective successors and assigns permitted hereby, except
that (i) the Borrower shall not have the right to assign its rights or
obligations under the Loan Documents without the prior written consent of each
Lender, (ii) any assignment by any Lender must be made in compliance with
Section 12.3, and (iii) any transfer by Participation must be made in compliance
with Section 12.2. Any attempted assignment or transfer by any party not made in
compliance with this Section 12.1 shall be null and void, unless such attempted
assignment or transfer is treated as a participation in accordance with Section
12.3.2. The parties to this Agreement acknowledge that clause (ii) of this
Section 12.1 relates only to absolute assignments and this Section 12.1 does not
prohibit assignments creating security interests, including, without limitation,
(x) any pledge or assignment by any Lender of all or any portion of its rights
under this Agreement and any Note to a Federal Reserve Bank or (y) in the case
of a Lender which is a Fund, any pledge or

57

--------------------------------------------------------------------------------

assignment of all or any portion of its rights under this Agreement and any Note
to its trustee in support of its obligations to its trustee; provided, however,
that no such pledge or assignment creating a security interest shall release the
transferor Lender from its obligations hereunder unless and until the parties
thereto have complied with the provisions of Section 12.3. The Agent may treat
the Person which made any Loan or which holds any Note as the owner thereof for
all purposes hereof unless and until such Person complies with Section 12.3;
provided, however, that the Agent may in its discretion (but shall not be
required to) follow instructions from the Person which made any Loan or which
holds any Note to direct payments relating to such Loan or Note to another
Person. Any assignee of the rights to any Loan or any Note agrees by acceptance
of such assignment to be bound by all the terms and provisions of the Loan
Documents. Any request, authority or consent of any Person, who at the time of
making such request or giving such authority or consent is the owner of the
rights to any Loan (whether or not a Note has been issued in evidence thereof),
shall be conclusive and binding on any subsequent holder or assignee of the
rights to such Loan.

        12.2. Participations.

>         12.2.1. Permitted Participants; Effect. Any Lender may at any time
> sell to one or more banks or other entities ("Participants") participating
> interests in any Outstanding Credit Exposure owing to such Lender, any Note
> held by such Lender, any Commitment of such Lender or any other interest of
> such Lender under the Loan Documents. In the event of any such sale by a
> Lender of participating interests to a Participant, such Lender's obligations
> under the Loan Documents shall remain unchanged, such Lender shall remain
> solely responsible to the other parties hereto for the performance of such
> obligations, such Lender shall remain the owner of its Outstanding Credit
> Exposure and the holder of any Note issued to it in evidence thereof for all
> purposes under the Loan Documents, all amounts payable by the Borrower under
> this Agreement shall be determined as if such Lender had not sold such
> participating interests, and the Borrower and the Agent shall continue to deal
> solely and directly with such Lender in connection with such Lender's rights
> and obligations under the Loan Documents.
> 
>         12.2.2. Voting Rights. Each Lender shall retain the sole right to
> approve, without the consent of any Participant, any amendment, modification
> or waiver of any provision of the Loan Documents other than any amendment,
> modification or waiver with respect to any Credit Exposure or Commitment in
> which such Participant has an interest which would require consent of all of
> the Lenders pursuant to the terms of Section 8.2 or of any other Loan
> Document.
> 
>         12.2.3. Benefit of Certain Provisions. The Borrower agrees that each
> Participant shall be deemed to have the right of setoff provided in Section
> 11.1 in respect of its participating interest in amounts owing under the Loan
> Documents to the same extent as if the amount of its participating interest
> were owing directly to it as a Lender under the Loan Documents, provided that
> each Lender shall retain the right of setoff provided in Section 11.1 with
> respect to the amount of participating interests sold to each Participant. The
> Lenders agree to share with each Participant, and each Participant, by
> exercising the right of setoff provided in Section 11.1, agrees to share with
> each Lender, any amount received pursuant to the exercise of its right of
> setoff, such amounts to be shared in accordance with Section 11.2 as if each
> Participant were a Lender. The Borrower further agrees that each Participant
> shall be entitled to the benefits of Sections 3.1, 3.2, 3.4, 3.5, 9.6 and 9.10
> to the same extent as if it were a Lender and had acquired its interest by
> 
> 58
> 
> --------------------------------------------------------------------------------
> 
> assignment pursuant to Section 12.3, provided that (i) a Participant shall not
> be entitled to receive any greater payment under Section 3.1, 3.2 or 3.5 than
> the Lender who sold the participating interest to such Participant would have
> received had it retained such interest for its own account, unless the sale of
> such interest to such Participant is made with the prior written consent of
> the Borrower, and (ii) any Participant not incorporated under the laws of the
> United States of America or any State thereof agrees to comply with the
> provisions of Section 3.5 to the same extent as if it were a Lender.

        12.3. Assignments.

>         12.3.1. Permitted Assignments. Any Lender may at any time assign to
> one or more banks or other entities ("Purchasers") all or any part of its
> rights and obligations under the Loan Documents. Such assignment shall be
> substantially in the form of Exhibit C or in such other form as may be agreed
> to by the parties thereto. Each such assignment with respect to a Purchaser
> which is not a Lender or an Affiliate of a Lender or an Approved Fund shall
> either be in an amount equal to the entire applicable Commitment and Loans of
> the assigning Lender or (unless each of the Borrower and the Agent otherwise
> consents) be in an aggregate amount not less than $5,000,000. The amount of
> the assignment shall be based on the Commitment or outstanding Loans (if the
> Commitment has been terminated) subject to the assignment, determined as of
> the date of such assignment or as of the "Trade Date," if the "Trade Date" is
> specified in the assignment.
> 
>         12.3.2. Consents. The consent of the Borrower shall be required prior
> to an assignment becoming effective unless the Purchaser is a Lender, an
> Affiliate of a Lender or an Approved Fund, provided that the consent of the
> Borrower shall not be required if a Default has occurred and is continuing.
> The consent of the Agent shall be required prior to an assignment becoming
> effective unless the Purchaser is a Lender, an Affiliate of a Lender or an
> Approved Fund. The consent of the LC Issuer shall be required prior to an
> assignment of a Revolving Commitment becoming effective unless the Purchaser
> is a Lender with a Revolving Commitment. Any consent required under this
> Section 12.3.2 shall not be unreasonably withheld or delayed.
> 
>         12.3.3. Effect; Effective Date. Upon (i) delivery to the Agent of an
> assignment, together with any consents required by Sections 12.3.1 and 12.3.2,
> and (ii) payment of a $3,500 fee to the Agent for processing such assignment
> (unless such fee is waived by the Agent), such assignment shall become
> effective on the effective date specified in such assignment. The assignment
> shall contain a representation by the Purchaser to the effect that none of the
> consideration used to make the purchase of the Commitment and Outstanding
> Credit Exposure under the applicable assignment agreement constitutes "plan
> assets" as defined under ERISA and that the rights and interests of the
> Purchaser in and under the Loan Documents will not be "plan assets" under
> ERISA. On and after the effective date of such assignment, such Purchaser
> shall for all purposes be a Lender party to this Agreement and any other Loan
> Document executed by or on behalf of the Lenders and shall have all the rights
> and obligations of a Lender under the Loan Documents, to the same extent as if
> it were an original party thereto, and the transferor Lender shall be released
> with respect to the Commitment and Outstanding Credit Exposure assigned to
> such Purchaser without any further consent or action by the Borrower, the
> Lenders or the Agent. In the case of an assignment covering all of the
> assigning Lender's rights and obligations under this Agreement, such Lender
> shall cease to be a Lender hereunder but
> 
> 59
> 
> --------------------------------------------------------------------------------
> 
> shall continue to be entitled to the benefits of, and subject to, those
> provisions of this Agreement and the other Loan Documents which survive
> payment of the Obligations and termination of the applicable agreement. Any
> assignment or transfer by a Lender of rights or obligations under this
> Agreement that does not comply with this Section 12.3 shall be treated for
> purposes of this Agreement as a sale by such Lender of a participation in such
> rights and obligations in accordance with Section 12.2. Upon the consummation
> of any assignment to a Purchaser pursuant to this Section 12.3.3, the
> transferor Lender, the Agent and the Borrower shall, if the transferor Lender
> or the Purchaser desires that its Loans be evidenced by Notes, make
> appropriate arrangements so that new Notes or, as appropriate, replacement
> Notes are issued to such transferor Lender and new Notes or, as appropriate,
> replacement Notes, are issued to such Purchaser, in each case in principal
> amounts reflecting their respective Commitments, as adjusted pursuant to such
> assignment.
> 
>         12.3.4. Register. The Agent, acting solely for this purpose as an
> agent of the Borrower, shall maintain at one of its offices in Chicago,
> Illinois a copy of each Assignment and Assumption delivered to it and a
> register for the recordation of the names and addresses of the Lenders, and
> the Commitments of, and principal amounts of the Loans owing to, each Lender
> pursuant to the terms hereof from time to time (the "Register"). The entries
> in the Register shall be conclusive, and the Borrower, the Agent and the
> Lenders may treat each Person whose name is recorded in the Register pursuant
> to the terms hereof as a Lender hereunder for all purposes of this Agreement,
> notwithstanding notice to the contrary. The Register shall be available for
> inspection by the Borrower at any reasonable time and from time to time upon
> reasonable prior notice.

        12.4. Dissemination of Information. The Borrower authorizes each Lender
to disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a "Transferee") and any
prospective Transferee any and all information in such Lender's possession
concerning the creditworthiness of the Borrower and its Subsidiaries; provided
that each Transferee and prospective Transferee agrees to be bound by Section
9.11 of this Agreement.

        12.5. Tax Treatment. If any interest in any Loan Document is transferred
to any Transferee which is not incorporated under the laws of the United States
or any State thereof, the transferor Lender shall cause such Transferee,
concurrently with the effectiveness of such transfer, to comply with the
provisions of Section 3.5(iv).
 

ARTICLE XIII

NOTICES


        13.1. Notices; Effectiveness; Electronic Communication

        (i)     Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (ii) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows:

> > 60
> > 
> > --------------------------------------------------------------------------------
> 
> (a)     if to the Borrower, at its address or telecopier number set forth on
> the signature page hereof;
> 
> (b)     if to the Agent, at its address or telecopier number set forth on the
> signature page hereof;
> 
> (c)     if to the LC Issuer, at its address or telecopier number set forth on
> the signature page hereof;
> 
> (d)     if to a Lender, to it at its address (or telecopier number) set forth
> in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (ii) below, shall be effective as provided in said
paragraph (ii).

        (ii)     Electronic Communications. Notices and other communications to
the Lenders and the LC Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and internet or intranet websites)
pursuant to procedures approved by the Agent or as otherwise determined by the
Agent, provided that the foregoing shall not apply to notices to any Lender or
the LC Issuer pursuant to Article II if such Lender or the LC Issuer, as
applicable, has notified the Agent that it is incapable of receiving notices
under such Article by electronic communication. The Agent or the Borrower may,
in its respective discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it or as it otherwise determines, provided that such determination or approval
may be limited to particular notices or communications.

        Unless the Agent otherwise prescribes, (a) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (b) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (a) of notification that such notice or communication is
available and identifying the website address therefor.

        (iii) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

61


--------------------------------------------------------------------------------

ARTICLE XIV

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

14.1 Counterparts; Effectiveness. This Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Except as provided in Article IV, this Agreement shall become
effective when it shall have been executed by the Agent and when the Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the parties hereto, and thereafter shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.

        14.2 Electronic Execution of Assignments. The words "execution,"
"signed," "signature," and words of like import in any assignment and assumption
agreement shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, or any other state laws based on the
Uniform Electronic Transactions Act.


ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL


        15.1. Choice of Law. The loan documents (other than those containing a
contrary express choice of law provision) shall be construed in accordance with
the internal laws (but without regard to the conflict of laws provisions) of the
State of Indiana, but giving effect to federal laws applicable to national
banks.

        15.2. Consent to Jurisdiction. The Borrower hereby irrevocably submits
to the non-exclusive jurisdiction of any United States Federal or Indiana State
Court sitting in Indianapolis, Indiana in any action or proceeding arising out
of or relating to any loan documents and the Borrower hereby irrevocably agrees
that all claims in respect of such action or proceeding may be heard and
determined in any such court and irrevocably waives any objection it may now or
hereafter have as to the venue of any such suit, action or proceeding brought in
such a court or that such court is an inconvenient forum. Nothing herein shall
limit the right of the agent, the LC Issuer or any lender to bring proceedings
against the Borrower in the courts of any other jurisdiction. Any judicial
proceeding by the Borrower against the agent, the LC issuer or any lender or any
affiliate of the agent, the LC issuer or any lender involving, directly or
indirectly, any matter in any way arising out of, related to, or connected with
any loan document shall be brought only in a court in Indianapolis, Indiana.

        15.3. Service of Process. Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section
13.1.

62

--------------------------------------------------------------------------------

        15.4. WAIVER OF JURY TRIAL. THE BORROWER, THE AGENT, THE LC ISSUER AND
EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

        IN WITNESS WHEREOF, the Borrower, the Lenders, the LC Issuer and the
Agent have executed this Agreement as of the date first above written.


[This Space Intentionally Left Blank]

 

63

--------------------------------------------------------------------------------


SIGNATURE PAGE OF
KIMBALL INTERNATIONAL, INC.
TO THE CREDIT AGREEMENT

> > > > > > > > > KIMBALL INTERNATIONAL, INC.
> > > > > > > > > 
> > > > > > > > > 
> > > > > > > > > By:       /s/ Robert F. Schneider          
> > > > > > > > > Robert F. Schneider, Executive Vice
> > > > > > > > > President and Chief Financial Officer
> > > > > > > > > 
> > > > > > > > > 
> > > > > > > > > By:      /s/ R. Gregory Kincer              
> > > > > > > > > R. Gregory Kincer, Vice President,
> > > > > > > > > Business Development, Treasurer
> > > > > > > > > 
> > > > > > > > > Address: 1600 Royal Street
> > > > > > > > >                 Jasper, Indiana 47549
> > > > > > > > > Attention: Chief Financial Officer
> > > > > > > > >         Telephone:   (812) 482-1600
> > > > > > > > >         FAX:            (812) 482-8060

--------------------------------------------------------------------------------

 

SIGNATURE PAGE OF
JPMORGAN CHASE BANK, N.A.
TO THE CREDIT AGREEMENT
 

Commitment


$40,000,000                                                                                            
JPMORGAN CHASE BANK, N.A.,
                                                                                                                
Individually, as Agent and as LC Issuer

                                                                                                                
By:      /s/ Randall K. Stephens           
                                                                                                                               
Randall K. Stephens

                                                                                                                 
Title:    Vice President
                                                                                                                       
       1 East Ohio Street, IN1-0046
                                                                                                                           
   Indianapolis, Indiana 46277

                                                                                                                 
Attention: Randall K. Stephens
                                                                                                                           
Telephone:   (317) 767-8324
                                                                                                                           
FAX:            (317) 767-8007

--------------------------------------------------------------------------------



SIGNATURE PAGE OF
LASALLE BANK NATIONAL ASSOCIATION
TO THE CREDIT AGREEMENT

Commitment


$25,000,000                                                                                            
LASALLE BANK NATIONAL ASSOCIATION,
                                                                                                                
Individually and as Syndication Agent

                                                                                                                
By:         /s/ Christopher M. Wolf            
                                                                                                                               
Christopher M. Wolf

                                                                                                                
Title:  First Vice President
                                                                                                                           
30 S. Meridian Street, Suite 800
                                                                                                                           
Indianapolis, Indiana 46204

                                                                                                                
Attention: Christopher M. Wolf
                                                                                                                       
Telephone: (317) 916-2228
                                                                                                                           
FAX:      (317) 756-7021

--------------------------------------------------------------------------------


SIGNATURE PAGE OF
NATIONAL CITY BANK
TO THE CREDIT AGREEMENT
 

Commitment


$17,500,000                                                                                                
NATIONAL CITY BANK

                                                                                                                    
By:       /s/ Tracy J. Venable        
                                                                                                                                  
Tracy J. Venable

                                                                                                                    
Title:  Senior Vice President
                                                                                                                                
One National City Center, Suite 200E
                                                                                                                                
Indianapolis, Indiana 46255

                                                                                                                   
Attention: Tracy Venable
                                                                                                                           
Telephone:  (317) 267-7066
                                                                                                                           
FAX:           (317) 267-8899
 

--------------------------------------------------------------------------------



SIGNATURE PAGE OF
HBSC BANK USA, NA
TO THE CREDIT AGREEMENT
 

Commitment


$17,500,000                                                                                                   
HBSC BANK USA, NA

                                                                                                                       
By:       /s/ Molly Drennan                    
                                                                                                                                   
Molly Drennan

                                                                                                                       
Title:  Vice President
                                                                                                                                       
71 S. Wacker, Suite 2700
                                                                                                                                       
Chicago, IL  60606

                                                                                                                       
Attention: Molly Drennan
                                                                                                                               
Telephone:   (312) 357-3994
                                                                                                                               
FAX:            (312) 357-3999
 

--------------------------------------------------------------------------------


PRICING SCHEDULE

> > APPLICABLE
> > MARGIN LEVEL     I
> > STATUS LEVEL     II
> > STATUS Eurodollar Loans   .625%   .75% ABR Loans   0%   0%       APPLICABLE
> > FEE
> > RATE LEVEL     I
> > STATUS LEVEL     II
> > STATUS Commitment Fee   .125%   .15% LC Fee   .625%   .75%

        For the purposes of this Schedule, the following terms have the
following meanings, subject to the final paragraph of this Schedule:

        "Financials" means the annual or quarterly financial statements of the
Borrower delivered pursuant to Section 6.1(i) or (ii).

        "Level I Status" exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, the Leverage
Ratio is less than .20 to 1.00.

        "Level II Status" exists at any date if, as of the last day of the
fiscal quarter of the Borrower referred to in the most recent Financials, the
Borrower has not qualified for Level I Status.

        "Status" means either Level I Status or Level II Status.

        The Applicable Margin and Applicable Fee Rate shall be determined in
accordance with the foregoing table based on the Borrower's Status as reflected
in the then most recent Financials. Adjustments, if any, to the Applicable
Margin or Applicable Fee Rate shall be effective five Business Days after the
Agent has received the applicable Financials. If the Borrower fails to deliver
the Financials to the Agent at the time required pursuant to Section 6.1, then
the Applicable Margin and Applicable Fee Rate shall be the highest Applicable
Margin and Applicable Fee Rate set forth in the foregoing table until five days
after such Financials are so delivered.

--------------------------------------------------------------------------------

SCHEDULE 1


EUROCURRENCY PAYMENT OFFICES OF THE AGENT

Currency                                                                
Eurocurrency Payment Office

Dollars                                                                    
JPMorgan Chase Bank, N.A.
                                                                                
Chicago, Illinois


Euros                                                                       J.P.
Morgan Europe Limited
                                                                               
125 London Wall
                                                                                
London EC2Y 5AJ
                                                                                
Telephone: +44 2077772434
                                                                                
Fax: +44 2077772360

--------------------------------------------------------------------------------

Schedule 2

Mandatory Cost

1.     The Mandatory Cost is an addition to the interest rate to compensate
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.

2.     On the first day of each Interest Period (or as soon as possible
thereafter) the Agent shall calculate, as a percentage rate, a rate (the
"Additional Cost Rate") for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Agent as a weighted
average of the Lenders' Additional Cost Rates (weighted in proportion to the
percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.

3.     The Additional Cost Rate for any Lender lending from a Facility Office in
a Participating Member State will be the percentage notified by that Lender to
the Agent. This percentage will be certified by that Lender in its notice to the
Agent to be its reasonable determination of the cost (expressed as a percentage
of that Lender's participation in all Loans made from that Facility Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of loans made from that Facility Office.

4.     The Additional Cost Rate for any Lender lending from a Facility Office in
the United Kingdom will be calculated by the Agent as follows:

> (a) in relation to a sterling Loan:
> 
> > AB + C(B - D) + E X 0.01   per cent. per annum 100 - (A + C)
> 
> (b) in relation to a Loan in any currency other than sterling:
> 
> > E X 0.01   per cent. per annum 300

Where:

> A     is the percentage of Eligible Liabilities (assuming these to be in
> excess of any stated minimum) which that Lender is from time to time required
> to maintain as an interest free cash ratio deposit with the Bank of England to
> comply with cash ratio requirements.
> B     is the percentage rate of interest (excluding the Margin and the
> Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
> interest specified in Section 2.12 (Default interest)) payable for the
> relevant Interest Period on the Loan.
> C     is the percentage (if any) of Eligible Liabilities which that Lender is
> required from time to time to maintain as interest bearing Special Deposits
> with the Bank of England.
> D     is the percentage rate per annum payable by the Bank of England to the
> Agent on interest bearing Special Deposits.
> E     is designed to compensate Lenders for amounts payable under the Fees
> Rules and is calculated by the Agent as being the average of the most recent
> rates of charge supplied by the Reference Banks to the Agent pursuant to
> paragraph 7 below and expressed in pounds per 1,000,000 GBP.
> 5.     For the purposes of this Schedule:
> 
> --------------------------------------------------------------------------------
> 
> > (a)     "Eligible Liabilities" and "Special Deposits" have the meanings
> > given to them from time to time under or pursuant to the Bank of England Act
> > 1998 or (as may be appropriate) by the Bank of England;
> > (b)     "Fees Rules" means the rules on periodic fees contained in the FSA
> > Supervision Manual or such other law or regulation as may be in force from
> > time to time in respect of the payment of fees for the acceptance of
> > deposits;
> > (c)     "Fee Tariffs" means the fee tariffs specified in the Fees Rules
> > under the activity group A.1 Deposit acceptors (ignoring any minimum fee or
> > zero rated fee required pursuant to the Fees Rules but taking into account
> > any applicable discount rate); and
> > (d)     "Tariff Base" has the meaning given to it in, and will be calculated
> > in accordance with, the Fees Rules.
> 
> 6.     In application of the above formulae, A, B, C and D will be included in
> the formulae as percentages (i.e. 5 per cent. will be included in the formula
> as 5 and not as 0.05). A negative result obtained by subtracting D from B
> shall be taken as zero. The resulting figures shall be rounded to four decimal
> places.
> 
> 7.     If requested by the Agent, each Reference Bank shall, as soon as
> practicable after publication by the Financial Services Authority, supply to
> the Agent, the rate of charge payable by that Reference Bank to the Financial
> Services Authority pursuant to the Fees Rules in respect of the relevant
> financial year of the Financial Services Authority (calculated for this
> purpose by that Reference Bank as being the average of the Fee Tariffs
> applicable to that Reference Bank for that financial year) and expressed in
> pounds per 1,000,000 GBP of the Tariff Base of that Reference Bank.
> 
> 8.     Each Lender shall supply any information required by the Agent for the
> purpose of calculating its Additional Cost Rate. In particular, but without
> limitation, each Lender shall supply the following information on or prior to
> the date on which it becomes a Lender:
> 
> > (a) the jurisdiction of its Facility Office; and
> > 
> > (b) any other information that the Agent may reasonably require for such
> > purpose.
> 
> Each Lender shall promptly notify the Agent of any change to the information
> provided by it pursuant to this paragraph.
> 
> 9.     The percentages of each Lender for the purpose of A and C above and the
> rates of charge of each Reference Bank for the purpose of E above shall be
> determined by the Agent based upon the information supplied to it pursuant to
> paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
> the Agent to the contrary, each Lender's obligations in relation to cash ratio
> deposits and Special Deposits are the same as those of a typical bank from its
> jurisdiction of incorporation with a Facility Office in the same jurisdiction
> as its Facility Office.
> 
> 10.     The Agent shall have no liability to any person if such determination
> results in an Additional Cost Rate which over or under compensates any Lender
> and shall be entitled to assume that the information provided by any Lender or
> Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and correct in
> all respects.
> 
> 11.     The Agent shall distribute the additional amounts received as a result
> of the Mandatory Cost to the Lenders on the basis of the Additional Cost Rate
> for each Lender based on the information provided by each Lender and each
> Reference Bank pursuant to paragraphs 3, 7 and 8 above.
> 
> 12. Any determination by the Agent pursuant to this Schedule in relation to a
> formula, the Mandatory Cost, an Additional Cost Rate or any amount payable to
> a Lender shall, in the absence of manifest error, be conclusive and binding on
> all Parties.
> 
> --------------------------------------------------------------------------------
> 
> 13. The Agent may from time to time, after consultation with the Borrower and
> the Lenders, determine and notify to all Parties any amendments which are
> required to be made to this Schedule in order to comply with any change in
> law, regulation or any requirements from time to time imposed by the Bank of
> England, the Financial Services Authority or the European Central Bank (or, in
> any case, any other authority which replaces all or any of its functions) and
> any such determination shall, in the absence of manifest error, be conclusive
> and binding on all Parties.
> 
>  
> 
> --------------------------------------------------------------------------------
> 
> 
> SCHEDULE 2.19
> 
> Existing Letters of Credit

Reference
Number Type Applicant Beneficiary USD
Outstanding
Amount Currency Local
Currency
Amount

Current
Expiration Date

650283 Standby Kimball International, Inc. Zhangjiagang Daye Hotel Furn Co Ltd
$200,000.00 USD $200,000.00 06/30/2008 650282 Standby Kimball International,
Inc. Allied Irish Banks PLC $119,897.60 EUR 76,000 06/01/2009 SLT420297 Standby
Kimball International, Inc. HongKong and Shanghai Banking $2,700,000 USD
$2,700,000.00 05/15/2008 650278 Standby Kimball International, Inc. 215 Park
Avenue South Associates LP $189,750.00 USD $189,750.00 01/01/2009 SLT420295
Standby Kimball International, Inc. Liberty Mutual $1,250,000.00 USD
$1,250,000.00 05/15/2009 650281 Standby Kimball International, Inc. United
States Fidelity and Guaranty $200,000.00 USD $200,000.00 04/15/2009 650284
Standby Kimball International, Inc. Hartford Fire Insurance Company $300,000.00
USD $300,000.00 07/15/2008 652064 Standby Kimball International, Inc. Tampa
Electric Company $102,850.00 USD $102,850.00 12/01/2008

 

--------------------------------------------------------------------------------

> SCHEDULE 5.7
> 
> 
> LITIGATION
> 
> None

--------------------------------------------------------------------------------


SCHEDULE 5.8 and 6.13

SUBSIDIARIES AND OTHER INVESTMENTS
(See Sections 5.8 and 6.13)


 

Investment In   Jurisdiction of
Organization   Owned by   Percent
Ownership               Kimball Furniture Group, Inc.   Indiana   Kimball
International, Inc.   100% Kimball Hospitality, Inc.   Indiana   Kimball
Furniture Group, Inc.   100% Kimball International Marketing, Inc.   Indiana  
Kimball Furniture Group, Inc.   100% Kimball Electronics Group, Inc.   Indiana  
Kimball International, Inc.   100% Kimball Electronics, Inc.   Indiana   Kimball
Electronics Group, Inc.   100% National Office Furniture, Inc.   Delaware  
Kimball Furniture Group, Inc.   100% Kimball International Transit, Inc.  
Indiana   Kimball International, Inc.   100% Kepco, Inc.   Indiana   Kimball
Furniture Group, Inc.   100% Kimball Microelectronics, Inc.   Indiana   Kimball
Electronics, Inc.   100% Kimball Electronics Poland, Sp. z o.o.   Poland  
Kimball Electronics Netherlands B.V.   100% Kimball Electronics (Thailand)
Limited   Thailand   Kimball Electronics Netherlands B.V.     99% Kimball
Electronics (Wales) Limited   Wales   Kimball Electronics, Inc.   100% Kimball
Electronics - Mexico, Inc.   Texas   Kimball Electronics, Inc.   100% Kimball
Electronics Tampa, Inc.   Florida   Kimball Electronics, Inc.   100% Kimball
Electronics (Nanjing) Co., Ltd.   China   Kimball Electronics Netherlands B.V  
------ Kimball Electronics Netherlands B.V.   Netherlands   Kimball Electronics,
Inc.   100% Kimball Electronics (Ireland) Limited   Ireland   Kimball
Electronics, Inc.   100% Kimball Electronics - Mexico, S.A. de C.V.   Mexico  
Kimball International, Inc.   100%

 

--------------------------------------------------------------------------------


SCHEDULE 5.14, 6.10 and 6.14
INDEBTEDNESS AND LIENS



(See Sections 5.14, 6.10 and 6.14)


 

Indebtedness
Incurred By Indebtedness
Owed To Property
 Encumbered (If Any) Maturity
and Amount
 of Indebtedness Kimball International, Inc.       Midway Amusement Corp
Monies         $329,986 2024 Kimball International, Inc       Formway Furniture
Monies         $200,000 2011



JPM Chase
Letters of credit
As of 4/21/2008
Kimball International, Inc.

 

Zhangjiang Daye Hotel Furn Co Ltd None $200,000.00 06/30/08 Allied Irsh Banks
PLC None $119,897.60 06/01/09 HSBC None $2,700,000.00 05/15/08 215 Park Avenue
South Assoc None $189,750.00 01/01/09 Liberty Mutual None $1,250,000.00 05/15/09
United States Fidelity & Guaranty None $200,000.00 04/15/09 Hartford Fire Ins
Company None $300,000.00 07/15/08 Tampa Electric Company None $102,850.00
12/01/08

 
 
 

--------------------------------------------------------------------------------



SCHEDULE 6.12

SALE OF ASSETS
 

Sale of Poznan, Poland, facility as disclosed in 8-K filing Friday, April 11,
2008.

 

--------------------------------------------------------------------------------


EXHIBIT A
NOTE

Date: April __, 2008

        FOR VALUE RECEIVED, KIMBALL INTERNATIONAL, INC., an Indiana corporation
("Borrower"), hereby promises to pay to the order of _____________________ (the
"Lender"), or its successors and assigns, the aggregate unpaid principal amount
of all Revolving Loans made by the Lender to the Borrower pursuant to Article II
of the Agreement (as hereinafter defined), in lawful money of the United States
of America and in immediately available funds, at the place specified in Article
II of the Agreement, or at such other place as the holder hereof may designate
in writing, together with interest on the unpaid principal balance existing from
time to time at the per annum rates and on the dates set forth in the Agreement.
Borrower shall pay the principal and accrued and unpaid interest on the
Revolving Loans in full on the Facility Termination Date.

        The Lender may, and is hereby authorized to, record on any schedule
attached hereto, or to otherwise record in accordance with its usual practice,
the date and amount of each Revolving Loan under this Note and the date and
amount of each principal payment hereunder.

        This Note is one of the Notes issued pursuant to, is entitled to the
benefit of, and is subject to the provisions of that certain Credit Agreement
dated as of even date herewith among Borrower, the lenders party thereto,
including the Lender, the LC Issuer and JPMorgan Chase Bank, N.A., as Agent (as
the same may be amended from time to time, the "Agreement"), to which Agreement
reference is hereby made for a statement of the terms and conditions governing
this Note, including, without limitation, the terms and conditions under which
this Note may be prepaid or its maturity date accelerated. This Note is secured
and guaranteed, as more specifically described in the Agreement, and reference
is made thereto for a statement of the terms and provisions thereof. Capitalized
terms used herein and not otherwise defined herein are used with the meanings
attributed to them in the Agreement.

        Subject to any applicable grace or cure period set forth in the
Agreement, if Borrower fails to make the payment of any installment of principal
or interest, as provided in the Agreement, or upon the occurrence of any other
Default, then in any of such events, or at any time thereafter prior to such
Default being cured, the entire principal balance of this Note, and all accrued
and unpaid interest thereon, irrespective of the maturity date specified herein
or in the Agreement, together with reasonable attorneys' fees and other costs
incurred in collecting or enforcing payment or performance hereof and with
interest from the date of Default on the unpaid principal balance hereof at the
Default rate specified in Section 2.11 of the Agreement, shall, at the election
of the

--------------------------------------------------------------------------------

Required Lenders (except as otherwise provided for automatic acceleration on the
occurrence of certain Defaults specified in the Agreement), and without relief
from valuation and appraisement laws, become immediately due and payable.

        Borrower and all endorsers, guarantors, sureties, accommodation parties
hereof and all other parties liable or to become liable for all or any part of
this indebtedness, severally waive demand, presentment for payment, notice of
dishonor, protest, notice of protest, and notice of nonpayment of this Note and
expressly agree that this Note and any payment coming due hereunder may be
extended or otherwise modified from time to time without in any way affecting
their liability hereunder.

        This Note shall be governed by, and shall be construed in accordance
with, the laws of the State of Indiana. Notice of acceptance of this Note by the
Lender is hereby waived.

        BORROWER, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH
COUNSEL, KNOWINGLY, VOLUNTARILY, INTENTIONALLY, UNCONDITIONALLY AND IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR
ARISING OUT OF THIS NOTE OR ANY OTHER LOAN DOCUMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS NOTE OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS, WHETHER
ORAL OR WRITTEN, OR ACTIONS OF BORROWER OR ANY OF THE LENDERS. BORROWER SHALL
NOT SEEK TO CONSOLIDATE, BY COUNTERCLAIM OR OTHERWISE, ANY ACTION IN WHICH A
JURY TRIAL HAS BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE
OR HAS NOT BEEN WAIVED. THESE PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN
MODIFIED IN ANY RESPECT OR RELINQUISHED BY THE LENDERS EXCEPT BY WRITTEN
INSTRUMENT EXECUTED BY BORROWER, THE LENDER AND THE OTHER LENDERS. THIS
PROVISION IS A MATERIAL INDUCEMENT TO THE LENDER TO PROVIDE THE FINANCING
EVIDENCED BY THIS NOTE.

        IN WITNESS WHEREOF, Borrower has caused this Note to be executed by its
duly authorized officer as of the day and year first hereinabove written.

> > > > > > > > > > KIMBALL INTERNATIONAL, INC.
> > > > > > > > > > 
> > > > > > > > > > By:_______________________________
> > > > > > > > > > 
> > > > > > > > > > Its:_______________________________

--------------------------------------------------------------------------------

EXHIBIT B

COMPLIANCE CERTIFICATE

To:     The Lenders party to the
          Credit Agreement Described Below

        This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of April ____, 2008 (as amended, modified, renewed or
extended from time to time, the "Agreement") among Kimball International, Inc.
(the "Borrower"), the lenders party thereto and JPMorgan Chase Bank, N.A., as
Agent for the lenders and as LC Issuer. Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.

        THE UNDERSIGNED HEREBY CERTIFIES THAT:

        1. I am the duly elected Chief Financial Officer of the Borrower;

        2. I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;

        3. The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
a Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and

        4. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower's compliance with Section 6.17 of the Agreement, all of
which data and computations are true, complete and correct.

        5. Schedule II hereto sets forth the determination of the interest rates
to be paid for Advances, the LC Fee rates and the commitment fee rates
commencing on the fifth day following the delivery hereof.

        6. Schedule III attached hereto sets forth the various reports and
deliveries which are required at this time under Section 6.1 of the Agreement
and the other Loan Documents and the status of compliance.

        Described below are the exceptions, if any, to paragraph 3 by listing,
in detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

>  
>  
>  
>  

--------------------------------------------------------------------------------

        The foregoing certifications, together with the computations set forth
in Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this day ____of______
,____ .

> > > > > > > > > > KIMBALL INTERNATIONAL, INC.
> > > > > > > > > > 
> > > > > > > > > > 
> > > > > > > > > > By:
> > > > > > > > > > 
> > > > > > > > > > Printed:________________________
> > > > > > > > > > 
> > > > > > > > > > Its:____________________________


 

--------------------------------------------------------------------------------


SCHEDULE I TO COMPLIANCE CERTIFICATE


Compliance as of _________, ____ with
Provisions of 6.18.1 and 6.18.2 of
the Agreement

I. INTEREST COVERAGE RATIO

Greater Than or Equal to 3.0 to 1.0
(rolling 4 fiscal quarters)


Consolidated EBIT
---------------------------------------------------
Consolidated Interest Expense
 

Net Income $     Plus:     Interest Expense $   Taxes on Income $  
Extraordinary Losses $     Less:     Extraordinary Gains $     Equals:    
Earnings Before Interest and Taxes $     Divided By:     Interest Expense $  
Capitalized Interest $     Total Interest Expense       Equals:   EBIT/Interest
Expense ____ to 1.0

 

--------------------------------------------------------------------------------


II. NET WORTH

Minimum of $362,000,000 at all times.



Net Worth $______________________________

 

--------------------------------------------------------------------------------


SCHEDULE II TO COMPLIANCE CERTIFICATE

Borrower's Applicable Margin and Applicable Fee Rate Calculation


III. LEVERAGE RATIO

(last day of the fiscal quarter)


Consolidated Indebtedness
------------------------------------------------------
Consolidated Total Capitalization



$__________________
--------------------------------------------
$__________________



______ to 1.00





IV. LEVEL STATUS

Level I Status if leverage ratio is less than 0.20 to 1.00
Level Status II if leverage ratio is greater than or equal to 0.20 to 1.00



Level ____ Status applies.

--------------------------------------------------------------------------------



SCHEDULE III TO COMPLIANCE CERTIFICATE

Reports and Deliveries Currently Due

Compliance as of ____________________, 2_____ with
Provisions of Section 6.1 of the Agreement

 

> > > Check which one applies:
> > > 
> > > _____ Form 10-Q
> > > 
> > > _____ Form 10-K with unqualified audit opinion

--------------------------------------------------------------------------------



EXHIBIT C

ASSIGNMENT AND ASSUMPTION AGREEMENT


        This Assignment and Assumption (the "Assignment and Assumption") is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the "Assignor") and [Insert name of Assignee]
(the "Assignee"). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
"Credit Agreement"), receipt of a copy of which is hereby acknowledged by the
Assignee. The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

        For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below, the interest in and to all of the Assignor's rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto that represents the
amount and percentage interest identified below of all of the Assignor's
outstanding rights and obligations under the respective facilities identified
below (including without limitation any letters of credit, guaranties and
swingline loans included in such facilities and, to the extent permitted to be
assigned under applicable law, all claims (including without limitation contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity), suits, causes of action and any other right of the
Assignor against any Person whether known or unknown arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby) (the
"Assigned Interest"). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

1.     Assignor: ________________________________

2.     Assignee: ________________________________ [and is an Affiliate/Approved
Fund of [identify Lender]1

3.     Borrower: Kimball International, Inc.

4.     Agent: JPMorgan Chase Bank, N.A., as the agent under the Credit
Agreement.

5.     Credit Agreement:     The Credit Agreement dated as of April __, 2008
among Kimball International, Inc., the Lenders party thereto, and JPMorgan Chase
Bank, N.A., as Agent and LC Issuer.

1 Select as applicable.
 

--------------------------------------------------------------------------------


6.     Assigned Interest:

Facility Assigned Aggregate Amount of
Commitment/Loans
for all Lenders* Amount
Commitment/Loans
Assigned* Percentage Assigned
of
Commitment/Loans2 Revolving Loan
Commitment $ $  _______%

 7.     Trade Date: __________________________________3

Effective Date: ____________________, 20__ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE AGENT.]

        The terms set forth in this Assignment and Assumption are hereby agreed
to:

> > > > > > > > > > ASSIGNOR
> > > > > > > > > > [NAME OF ASSIGNOR]
> > > > > > > > > > 
> > > > > > > > > > By: ___________________________
> > > > > > > > > > Title:___________________________
> > > > > > > > > > 
> > > > > > > > > > ASSIGNEE
> > > > > > > > > > [NAME OF ASSIGNEE]
> > > > > > > > > > 
> > > > > > > > > > By:___________________________
> > > > > > > > > > Title:___________________________

[Consented to and]4 Accepted:

JPMORGAN CHASE BANK, N.A., as Agent

By: __________________________
Title: _________________________

*Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
3 Insert if satisfaction of minimum amounts is to be determined as of the Trade
Date.
4 To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

 

--------------------------------------------------------------------------------




[Consented to:]5


[NAME OF RELEVANT PARTY]

By: ________________________________
Title:________________________________




































5 To be added only if the consent of the Borrower or the LC Issuer is required
by the terms of the Credit Agreement.
 

--------------------------------------------------------------------------------



ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

        1. Representations and Warranties.

        1.1 Assignor. The Assignor represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby. Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys shall be responsible for (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency, perfection, priority, collectibility,
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document, (v)
inspecting any of the property, books or records of the Borrower, or any
guarantor, or (vi) any mistake, error of judgment, or action taken or omitted to
be taken in connection with the Loans or the Loan Documents.

        1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment and Assumption, (iv) confirms that none of the funds, monies, assets
or other consideration being used to make the purchase and assumption hereunder
are "plan assets" as defined under ERISA and that its rights, benefits and
interests in and under the Loan Documents will not be "plan assets" under ERISA,
(v) agrees to indemnify and hold the Assignor harmless against all losses, costs
and expenses (including, without limitation, reasonable attorneys' fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee's non-performance of the obligations assumed under this
Assignment and Assumption, (vi) it has received a copy of the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Agent or any other Lender, and (vii)
attached as Schedule 1 to this Assignment and Assumption is any documentation
required to be delivered by the Assignee with respect to its tax status pursuant
to the terms of the Credit Agreement, duly completed and executed by the
Assignee and (b) agrees that (i) it will, independently and without reliance on
the Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

--------------------------------------------------------------------------------

        2. Payments. The Assignee shall pay the Assignor, on the Effective Date,
the amount agreed to by the Assignor and the Assignee. From and after the
Effective Date, the Agent shall make all payments in respect of the Assigned
Interest (including payments of principal, interest, fees and other amounts) to
the Assignor for amounts which have accrued to but excluding the Effective Date
and to the Assignee for amounts which have accrued from and after the Effective
Date.

        3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Indiana.

--------------------------------------------------------------------------------

ADMINISTRATIVE QUESTIONNAIRE

--------------------------------------------------------------------------------

US AND NON-US TAX INFORMATION REPORTING REQUIREMENTS

--------------------------------------------------------------------------------